 

EX. 10.5
 
SILVERLEAF FINANCE IX, LLC,
as Issuer
 
SILVERLEAF RESORTS, INC.,
as Servicer
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee, Paying Agent, Custodian and Account Intermediary
 
INDENTURE
 
Dated as of December 1, 2010

 
 
TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION    3
Section 1.1    General Definitions.    3
Section 1.2    Compliance Certificates and Opinions.    3
Section 1.3    Form of Documents Delivered to Indenture Trustee.    3
Section 1.4    Acts of Noteholders, etc.    4
Section 1.5    Notice to Noteholders, Waiver.    5
Section 1.6    Effect of Headings and Table of Contents.    6
Section 1.7    Successors and Assigns.    6
Section 1.8    GOVERNING LAW; WAIVER OF TRIAL BY JURY.    6
Section 1.9    Legal Holidays.    6
Section 1.10    Execution in Counterparts.    7
Section 1.11    Inspection.    7
Section 1.12    Survival of Representations and Warranties.    7
ARTICLE II THE NOTES    7
Section 2.1    General Provisions.    7
Section 2.2    Reserved.    8
Section 2.3    Definitive Notes.    8
Section 2.4    Registration, Transfer and Exchange of Notes.    8
Section 2.5    Mutilated, Destroyed, Lost and Stolen Notes.    10
Section 2.6    Payment of Interest and Principal; Rights Preserved.    11
Section 2.7    Persons Deemed Owners.    12
Section 2.8    Cancellation.    12
Section 2.9    Noteholder Lists.    12
Section 2.10    Treasury Notes.    12
Section 2.11    [Reserved].    13
Section 2.12    Confidentiality.    13
ARTICLE III ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS    13
Section 3.1    Trust Accounts; Investments by Indenture Trustee.    13
Section 3.2    Establishment and Administration of the Trust Accounts.    15
Section 3.3    Reserved.    19
Section 3.4    Distributions.    19
Section 3.5    Reports to Noteholders.    20
Section 3.6    Withholding Taxes.    21
ARTICLE IV THE TRUST ESTATE    22
Section 4.1    Acceptance by Indenture Trustee.    22
Section 4.2    Subsequent Timeshare Loans.    22
Section 4.3    Grant of Security Interest, Tax Treatment.    23
Section 4.4    Further Action Evidencing Assignments.    24
Section 4.5    Substitution and Repurchase of Timeshare Loans.    24
Section 4.6    Release of Lien.    26
Section 4.7    Appointment of Custodian and Paying Agent.    26
Section 4.8    Sale of Timeshare Loans.    27
ARTICLE V SERVICING OF TIMESHARE LOANS    27
Section 5.1    Appointment of Servicer and Backup Servicer; Servicing
Standard.    27
Section 5.2    Payments on the Timeshare Loans.    27
Section 5.3    Duties and Responsibilities of the Servicer.    28
Section 5.4    Servicer Events of Default.    32
Section 5.5    Accountings; Statements and Reports.    35
Section 5.6    Records.    37
Section 5.7    Fidelity Bond and Errors and Omissions Insurance.    38
Section 5.8    Merger or Consolidation of the Servicer.    38
Section 5.9    Sub-Servicing.    39
Section 5.10    Servicer Resignation.    39
Section 5.11    Fees and Expenses.    39
Section 5.12    Access to Certain Documentation.    39
Section 5.13    No Offset.    40
Section 5.14    Account Statements.    40
Section 5.15    Indemnification; Third Party Claim.    40
Section 5.16    Backup Servicer.    41
Section 5.17    Reserved.    42
Section 5.18    Recordation.    42
ARTICLE VI EVENTS OF DEFAULT; REMEDIES    42
Section 6.1    Events of Default.    42
Section 6.2    Acceleration of Maturity; Rescission and Annulment.    44
Section 6.3    Remedies.    45
Section 6.4    Indenture Trustee May File Proofs of Claim.    46
Section 6.5    Indenture Trustee May Enforce Claims Without Possession of
Notes.    47
Section 6.6    Application of Money Collected.    47
Section 6.7    Limitation on Suits.    49
Section 6.8    Unconditional Right of Noteholders to Receive Principal and
Interest.    50
Section 6.9    Restoration of Rights and Remedies.    50
Section 6.10    Rights and Remedies Cumulative.    50
Section 6.11    Delay or Omission Not Waiver.    51
Section 6.12    Control by Noteholders.    51
Section 6.13    Waiver of Events of Default.    51
Section 6.14    Undertaking for Costs.    52
Section 6.15    Reserved.    52
Section 6.16    Trust Estate.    52
Section 6.17    Action on Notes.    53
Section 6.18    Performance and Enforcement of Certain Obligations.    53
ARTICLE VII THE INDENTURE TRUSTEE    54
Section 7.1    Certain Duties.    54
Section 7.2    Notice of Events of Default.    55
Section 7.3    Certain Matters Affecting the Indenture Trustee.    55
Section 7.4    Indenture Trustee Not Liable for Notes or Timeshare Loans.    56
Section 7.5    Indenture Trustee May Own Notes.    57
Section 7.6    Indenture Trustee's Fees and Expenses.    57
Section 7.7    Eligibility Requirements for Indenture Trustee.    57
Section 7.8    Resignation or Removal of Indenture Trustee.    58
Section 7.9    Successor Indenture Trustee.    58
Section 7.10    Merger or Consolidation of Indenture Trustee.    60
Section 7.11    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.    60
Section 7.12    Paying Agent and Note Registrar Rights.    62
Section 7.13    Authorization.    62
Section 7.14    Maintenance of Office or Agency.    62
ARTICLE VIII COVENANTS OF THE ISSUER    62
Section 8.1    Payment of Principal and Interest.    62
Section 8.2    Reserved.    63
Section 8.3    Money for Payments to Noteholders to Be Held in Trust.    63
Section 8.4    Existence; Merger; Consolidation, etc.    64
Section 8.5    Protection of Trust Estate; Further Assurances.    65
Section 8.6    Additional Covenants.    67
Section 8.7    Taxes.    68
Section 8.8    Restricted Payments.    68
Section 8.9    Treatment of Notes as Debt for Tax Purposes.    69
Section 8.10    Further Instruments and Acts.    69
Section 8.11    Compliance with Limited Liability Company Agreement    69
Section 8.12    Separateness Covenants    69
ARTICLE IX SUPPLEMENTAL INDENTURES    70
Section 9.1    Supplemental Indentures.    70
Section 9.2    Supplemental Indentures with Consent of Noteholders.    71
Section 9.3    Execution of Supplemental Indentures.    72
Section 9.4    Effect of Supplemental Indentures.    72
Section 9.5    Reference in Notes to Supplemental Indentures.    72
ARTICLE X REDEMPTION OF NOTES    72
Section 10.1    Optional Redemption; Election to Redeem.    72
Section 10.2    Notice to Indenture Trustee.    73
Section 10.3    Notice of Redemption by the Servicer.    73
Section 10.4    Deposit of Redemption Price.    73
Section 10.5    Notes Payable on Redemption Date.    73
ARTICLE XI SATISFACTION AND DISCHARGE    74
Section 11.1    Satisfaction and Discharge of Indenture.    74
Section 11.2    Application of Trust Money; Repayment of Money Held by Paying
Agent.    75
Section 11.3    Termination Date.    75
ARTICLE XII REPRESENTATIONS AND WARRANTIES AND COVENANTS    75
Section 12.1    Representations, Warranties and Covenants of the Issuer.    75
Section 12.2    Representations and Warranties of the Servicer.    76
Section 12.3    Representations and Warranties of the Indenture Trustee.    79
Section 12.4    Multiple Roles.    80
Section 12.5    Representations and Warranties of the Backup Servicer.    81
ARTICLE XIII MISCELLANEOUS    82
Section 13.1    Officer's Certificate and Opinion of Counsel as to Conditions
Precedent.    82
Section 13.2    Statements Required in Certificate or Opinion.    82
Section 13.3    Notices.    83
Section 13.4    No Proceedings.    84

1

--------------------------------------------------------------------------------

 

 
 
Exhibit A
Form of Notes
 
 
Exhibit B
Form of Investor Representation Letter
 
 
Exhibit C
Reserved
 
 
Exhibit D
Form of Monthly Servicer Report
 
 
Exhibit E
Servicing Officer's Certificate
 
 
 
 
Annex A
Standard Definitions
 
 
Schedule I
Schedule of Timeshare Loans

 
 
 
INDENTURE
This INDENTURE, dated as of December 1, 2010 (the “Indenture”), is among
SILVERLEAF FINANCE IX, LLC, a limited liability company formed under the laws of
the State of Delaware, as issuer (the “Issuer”), SILVERLEAF RESORTS, INC.
(“Silverleaf”), a Texas corporation, in its capacity as servicer (the
“Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as indenture trustee (the “Indenture Trustee”), as paying agent
(the “Paying Agent”), as custodian (the “Custodian”), as backup servicer (the
“Backup Servicer”) and as a securities intermediary with respect to the Trust
Accounts (in such capacity, the “Account Intermediary”).
RECITALS OF THE ISSUER
WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its $45,190,000 12.00% Timeshare
Loan-Backed Notes, Series 2010-C, Class A (the “Class A Notes”) and $3,228,000
12.00% Timeshare Loan-Backed Notes, Series 2010-C, Class B (the “Class B Notes”,
together with the Class A Notes, the “Notes”);
WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
non-recourse obligations of the Issuer, and to make this Indenture a valid
agreement of the Issuer, in accordance with its terms, have been done; and
WHEREAS, the Servicer has agreed to service and administer the Timeshare Loans
securing the Notes and the Backup Servicer has agreed to perform certain
servicing duties pursuant to the Backup Servicing Agreement;
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Noteholders, as follows:
GRANTING CLAUSE
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Noteholders, all of the Issuer's right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) the Initial Timeshare Loans specified on
Schedule I hereto, (ii) any Qualified Substitute Timeshare Loans, (iii) any
Subsequent Timeshare Loans, (iv) the Receivables in respect of each Timeshare
Loan due on and after the related Cut-Off Date, (v) the related Timeshare Loan
Documents (excluding any rights as developer or declarant under the Timeshare
Declaration, the Timeshare Program Consumer Documents or the Timeshare Program
Governing Documents), (vi) all Related Security in respect of each Timeshare
Loan, (vii) all rights and remedies under the Guaranty, the Transfer Agreement,
the Loan Sale Agreement, the Lockbox Agreement, the Backup Servicing Agreement
and the Custodial Agreement, (viii) all amounts in or to be deposited to the
Lockbox Account, the Collection Account, the Prefunding Account, the Capitalized
Interest Account and the Reserve Account and (ix) proceeds of the foregoing
(including, without limitation, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
insurance proceeds, condemnation awards, rights to payment of any and every
kind, and other forms of obligations and receivables which at any time
constitute all or part or are included in the proceeds of any of the foregoing)
(collectively, the “Trust Estate”). Notwithstanding the foregoing, the Trust
Estate shall not include (i) any Timeshare Loan released from the lien of this
Indenture in accordance with the terms hereof and any Related Security,
Timeshare Loan Documents, income or proceeds related to such released Timeshare
Loan, (ii) any amount distributed pursuant to Section 3.4 or Section 6.6 hereof
or (iii) any Misdirected Deposits.
Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note of a Class and any other Note of the same Class by reason of
differences in time of issuance or otherwise, and (ii) the payment of all other
sums payable under the Notes and this Indenture.
The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Noteholders may be adequately and effectively protected as hereinafter provided.
The Custodian shall hold the Timeshare Loan Files in trust, for the use and
benefit of the Issuer and all present and future Noteholders, and shall retain
possession thereof. The Custodian further agrees and acknowledges that each
other item making up the Trust Estate that is physically delivered to the
Custodian will be held by the Custodian in the State of Minnesota or in any
other location acceptable to the Indenture Trustee and the Servicer.
The Indenture Trustee further acknowledges that in the event a court of
competent jurisdiction were to determine that the conveyance of the Timeshare
Loans by Silverleaf to the Issuer pursuant to the Transfer Agreement, or by the
Seller to the Issuer pursuant to the Loan Sale Agreement, constitutes a loan and
not a sale as it is intended by all the parties hereto, the Custodian will be
holding each of the Timeshare Loans as bailee of the Issuer; provided, however,
that with respect to the Timeshare Loans, the Custodian shall not act at the
direction of the Issuer without the prior written consent of the Indenture
Trustee.

2

--------------------------------------------------------------------------------

 

 
ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
Section 1.1     General Definitions.
 
In addition to the terms defined elsewhere in this Indenture, capitalized terms
shall have the meanings given them in the “Standard Definitions” attached hereto
as Annex A.
Section 1.2    Compliance Certificates and Opinions.
 
Upon any written application or request (or oral application with prompt written
or telecopied confirmation) by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, other than any request that
(a) the Indenture Trustee authenticate the Notes specified in such request,
(b) the Indenture Trustee invest moneys in any of the Trust Accounts pursuant to
the written directions specified in such request or (c) the Indenture Trustee
pay moneys due and payable to the Issuer hereunder to the Issuer's assignee
specified in such request, the Indenture Trustee shall require the Issuer to
furnish to the Indenture Trustee an Officer's Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and that the request otherwise is in
accordance with the terms of this Indenture, and an Opinion of Counsel stating
that in the opinion of such counsel all such conditions precedent, if any, have
been complied with, except that, in the case of any such requested action as to
which other evidence of satisfaction of the conditions precedent thereto is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.
Section 1.3    Form of Documents Delivered to Indenture Trustee.
 
In any case where several matters are required to be certified by, or covered
by, an opinion of any specified Person, it is not necessary that all such
matters be certified by, or covered by, the opinion of only one such Person, or
that they be so certified or covered by only one such document, but one such
Person may certify or give an opinion with respect to some matters and one or
more other such Persons as to other matters, and any such Person may certify or
give opinion as to such matters in one or several documents.
Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that such Opinion of Counsel with
respect to the matters upon which his/her certificate or opinion is based are
erroneous. Any such officer's certificate or opinion and any Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer as to
such factual matters unless such officer or counsel knows that the certificate
or opinion or representations with respect to such matters is erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel's opinion and shall include a statement to the effect that such other
counsel believes that such counsel and the Indenture Trustee may reasonably rely
upon the opinion of such other counsel.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee's right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in
Section 7.1(b) hereof.
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default or Servicer Event of Default is a
condition precedent to the taking of any action by the Indenture Trustee at the
request or direction of the Issuer, then, notwithstanding that the satisfaction
of such condition is a condition precedent to the Issuer's right to make such
request or direction, the Indenture Trustee shall be protected in acting in
accordance with such request or direction if it does not have knowledge of the
occurrence and continuation of such event. For all purposes of this Indenture,
the Indenture Trustee shall not be deemed to have knowledge of any Default,
Event of Default or Servicer Event of Default nor shall the Indenture Trustee
have any duty to monitor or investigate to determine whether a default has
occurred (other than an Event of Default of the kind described in Section 6.1(a)
hereof) or Servicer Event of Default has occurred unless a Responsible Officer
of the Indenture Trustee shall have actual knowledge thereof or shall have been
notified in writing thereof by the Issuer, the Servicer or any secured party.
Section 1.4    Acts of Noteholders, etc.
 
(a)Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by agents duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Indenture Trustee and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.1 hereof) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.4.
(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Indenture Trustee deems sufficient.
(c)Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the holder of any Note shall bind every future holder of the same
Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefore or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
(d)By accepting the Notes issued pursuant to this Indenture, each Noteholder
irrevocably appoints the Indenture Trustee hereunder as the special
attorney-in-fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided that nothing contained in this Section 1.4(d) shall
be deemed to confer upon the Indenture Trustee any duty or power to vote on
behalf of the Noteholders with respect to any matter on which the Noteholders
have a right to vote pursuant to the terms of this Indenture.
 
Section 1.5    Notice to Noteholders, Waiver.
 
(a)    Where this Indenture provides for notice to Noteholders of any event, or
the mailing of any report to Noteholders, such notice or report shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, via first class mail, or sent by private courier or confirmable
electronic means to each Noteholder affected by such event or to whom such
report is required to be mailed, at its address as it appears in the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the mailing of such report. In
any case where a notice or report to Noteholders is mailed, neither the failure
to mail such notice or report, nor any defect in any notice or report so mailed,
to any particular Noteholder shall affect the sufficiency of such notice or
report with respect to other Noteholders. Where this Indenture provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice. Waivers of notice by Noteholders
shall be filed with the Indenture Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.
(b)    In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impracticable to mail or send notice to
Noteholders, in accordance with Section 1.5(a) hereof, of any event or any
report to Noteholders when such notice or report is required to be delivered
pursuant to any provision of this Indenture, then such notification or delivery
as shall be made with the approval of the Indenture Trustee shall constitute a
sufficient notification for every purpose hereunder.
 
Section 1.6        Effect of Headings and Table of Contents.
 
The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.
Section 1.7     Successors and Assigns.
 
All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.
Section 1.8    GOVERNING LAW; WAIVER OF TRIAL BY JURY.
 
THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A
SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF
1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE
THEREWITH.
SILVERLEAF, THE ISSUER, THE BACKUP SERVICER AND THE INDENTURE TRUSTEE HEREBY
AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS INDENTURE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY SILVERLEAF, THE ISSUER, THE
BACKUP SERVICER AND THE INDENTURE TRUSTEE AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO TRIAL BY JURY
WOULD OTHERWISE ACCRUE OR EXIST. SILVERLEAF, THE ISSUER, THE BACKUP SERVICER AND
THE INDENTURE TRUSTEE ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY SILVERLEAF, THE ISSUER,
THE BACKUP SERVICER AND THE INDENTURE TRUSTEE.
Section 1.9    Legal Holidays.
 
In any case where any Payment Date or the Stated Maturity or any other date of
which principal of or interest on any Note or amounts payable in respect of the
Residual Certificate, if any, is proposed to be paid shall not be a Business Day
then (notwithstanding any other provision of this Indenture, of the Notes or of
the Residual Certificate) such payment need not be made on such date, but may be
made on the next succeeding Business Day with the same force and effect as if
made on such Payment Date, Stated Maturity or other date on which principal of
or interest on any Note or amounts payable in respect of the Residual
Certificate, if any, is proposed to be paid; provided that, no penalty interest
shall accrue for the period from and after such Payment Date, Stated Maturity,
or any other date on which principal of or interest on any Note or amounts
payable in respect of the Residual Certificate, if any, is proposed to be paid,
as the case may be, until such next succeeding Business Day.
Section 1.10    Execution in Counterparts.
 
This Indenture may be executed in any number of counterparts, each of which such
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
Section 1.11    Inspection.
 
The Issuer agrees that, on ten Business Days' prior notice (or one Business
Day's prior notice after the occurrence and during the continuance of an Event
of Default or a Servicer Event of Default), it will permit the representatives
of the Indenture Trustee or any Noteholder during the Issuer's normal business
hours, to examine all of the books of account, records, reports and other papers
of the Issuer, to make copies thereof and extracts therefrom, and to discuss its
affairs, finances and accounts with its designated officers, employees and
independent accountants in the presence of such designated officers and
employees (and by this provision the Issuer hereby authorizes its independent
accountants to discuss with such representatives such affairs, finances and
accounts), all at such reasonable times and as often as may be reasonably
requested for the purpose of reviewing or evaluating the financial condition or
affairs of the Issuer or the performance of and compliance with the covenants
and undertakings of the Issuer and the Servicer in this Indenture or any of the
other documents referred to herein or therein. Any reasonable expense incident
to the exercise by the Indenture Trustee at any time or any Noteholder during
the continuance of any Default or Event of Default, of any right under this
Section 1.11 shall be borne by the Issuer. Nothing contained herein shall be
construed as a duty of the Indenture Trustee to perform such inspection.
Section 1.12    Survival of Representations and Warranties.
 
The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.

3

--------------------------------------------------------------------------------

 

ARTICLE II
THE NOTES
 
Section 2.1    General Provisions.
 
(a)    Form of Notes. The Notes shall be designated as the “Silverleaf Timeshare
Loan-Backed Notes, Series 2010-C”. The Notes, together with their certificates
of authentication, shall be in substantially the form set forth in Exhibit A
attached hereto, with such appropriate insertions, omissions, substitutions and
other variations as required or are permitted by this Indenture, and may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may consistently herewith, be determined by the
officer executing such Notes, as evidenced by such officer's execution of such
Notes.
(b)    Denominations. The Outstanding Note Balance of the Class A Notes and the
Class B Notes which may be authenticated and delivered under this Indenture is
limited to $45,190,000 and $3,228,000, respectively. The Notes shall be issuable
only as registered Notes, without interest coupons, in the denominations of at
least $100,000 and in integral multiples of $1,000; provided, however, that the
foregoing shall not restrict or prevent the transfer in accordance with
Section 2.4 hereof of any Note with a remaining Outstanding Note Balance of less
than $100,000.
(c)    Execution, Authentication, Delivery and Dating. The Notes shall be
manually executed by an Authorized Officer of the Issuer. Any Note bearing the
signature of an individual who was at the time of execution thereof an
Authorized Officer of the Issuer shall bind the Issuer, notwithstanding that
such individual ceases to hold such office prior to the authentication and
delivery of such Note or did not hold such office at the date of such Note. No
Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form set forth in Exhibit A hereto, executed
by the Indenture Trustee by manual signature, and such certificate upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder. Each Note shall be dated the date of
its authentication. The Notes may from time to time be executed by the Issuer
and delivered to the Indenture Trustee for authentication together with an
Issuer Order to the Indenture Trustee directing the authentication and delivery
of such Notes and thereupon the same shall be authenticated and delivered by the
Indenture Trustee in accordance with such Issuer Order.
 
Section 2.2    Reserved.
 
Section 2.3    Definitive Notes.
 
Each of the Notes, upon original issuance shall be a definitive note (a
“Definitive Note”). The Issuer, the Indenture Trustee, the Note Registrar and
the Servicer shall recognize Holders of Definitive Notes as Noteholders
hereunder.
Section 2.4    Registration, Transfer and Exchange of Notes.
 
(a)    The Issuer shall cause to be kept at the Corporate Trust Office a
register (“Note Register”) for the registration, transfer and exchange of Notes.
The Indenture Trustee is hereby appointed “Note Registrar” for purposes of
registering Notes and transfers of Notes as herein provided. The names and
addresses of all Noteholders and the names and addresses of the transferees of
any Notes shall be registered in the Note Register. The Person in whose name any
Note is so registered shall be deemed and treated as the sole owner and
Noteholder hereof for all purposes of this Indenture and the Note Registrar, the
Issuer, the Indenture Trustee, the Servicer and any agent of any of them shall
not be affected by any notice or knowledge to the contrary. A Definitive Note is
transferable or exchangeable only upon the surrender of such Note to the Note
Registrar at the Corporate Trust Office together with an assignment and transfer
(executed by the Holder or his duly authorized attorney), subject to the
applicable requirements of this Section 2.4. Upon request of the Issuer or the
Indenture Trustee, the Note Registrar shall provide the Indenture Trustee with
the names and addresses of any Noteholders.
(b)    Upon surrender for registration of transfer of any Definitive Note,
subject to the applicable requirements of this Section 2.4, the Issuer shall
execute and the Indenture Trustee shall duly authenticate in the name of the
designated transferee or transferees, one or more new Notes in denominations of
a like aggregate denomination as the Definitive Note being surrendered. Each
Note surrendered for registration of transfer shall be canceled and consequently
destroyed by the Note Registrar. Each new Note issued pursuant to this
Section 2.4 shall be registered in the name of any Person as the transferring
Holder may request, subject to the applicable provisions of this Section 2.4.
All Notes issued upon any registration of transfer or exchange of Notes shall be
entitled to the same benefits under this Indenture as the Notes surrendered upon
such registration of transfer or exchange.
(c)    The issuance of the Notes will not be registered or qualified under the
Securities Act or the securities laws of any state. No resale or transfer of any
Note may be made unless such resale or transfer is made in accordance with this
Indenture, in minimum denominations of $100,000 and in integral multiples of
$1,000, and only if (i) such resale or transfer is made to a person whom the
seller reasonably believes is an accredited investor (as defined in Regulation D
under the Securities Act), (ii) pursuant to an exemption from registration under
the Securities Act provided by Rule 144 (if available), or (iii) pursuant to an
effective registration statement under the Securities Act, in each of cases (i)
through (iii) in accordance with the applicable securities laws of any State of
the United States. Each transferee and each subsequent transferee will be
required to notify any subsequent purchaser of such Notes from it of the resale
restrictions described above. Each Person that purchases or otherwise acquires
any beneficial interest in a Note shall be required to execute an investor
representation letter in the form attached hereto as Exhibit B and shall
otherwise be deemed, by its purchase or other acquisition thereof, to have
represented, warranted and agreed as provided in the legends of such Note and
shall be deemed to have made the representations, warranties and covenants set
forth with respect to the representation letter attached as Exhibit B. Any
purported transfer of a Note not in accordance with this Section 2.4 shall be
null and void and shall not be given effect for any purpose hereunder. None of
the Issuer, the Servicer or the Indenture Trustee is obligated to register or
qualify the Notes under the Securities Act or any other securities law or to
take any action not otherwise required under this Indenture to permit the
transfer of any Note without registration.
(d)    The Issuer is not and will not be registered as an investment company
under the Investment Company Act by reason of the exemption from registration
contained in Section 3(c)(1) thereof. Each Person that that purchases or
otherwise acquires any beneficial interest in a Note shall be required to
execute an investor representation letter in the form attached hereto as Exhibit
B, and shall otherwise be deemed to represent, warrant and agree for the benefit
of the Issuer that it is, and for so long as it is the registered owner of a
Note, it will remain, the sole beneficial owner thereof for purposes of Section
3(c)(1) of the Investment Company Act and that such Person understands that
beneficial interests in its Note of less than $100,000 will not be recognized.
In no circumstances may there be more than 50 beneficial owners of the Notes at
any one time. The Indenture Trustee is required hereunder to reject any request
for transfer of such Note which would result in there being more than 50
beneficial owners of the Notes at any one time and any attempted transfer will
be void. If the Issuer has reason to believe after consultation with the holder
of such Note that such Note (or an interest therein) may be held in violation of
any restriction on transfer of such Note and, as a result, the Issuer may be in
violation of the Investment Company Act, the Indenture Trustee shall, at the
direction of the Issuer, withdraw such Note from the Note Registrar, withhold
payment of principal of and interest on such Note, decline transfer of such Note
or require the sale of such Note.
(e)No resale or other transfer of any Note may be made to any transferee unless
(A) such transferee is not, and will not acquire such Note on behalf or with the
assets of, any Benefit Plan or (B) no non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code will occur by reason of the
availability of PTCE 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60 or PTCE 96-23, all
of the conditions of which will be met or occur in connection with the
acquisition, holding or disposition of such Note or, with respect to any other
plan or entity subject to Similar Law, such purchase and holding will not be
prohibited by reason of an exemption available to the transaction.
(f)No fee or service charge shall be imposed by the Note Registrar for its
services in respect of any registration of transfer or exchange referred to in
this Section 2.4. The Note Registrar may require payment by each transferor of a
sum sufficient to cover any tax, expense or other governmental charge payable in
connection with any such transfer.
(g)None of the Issuer, the Indenture Trustee, the Servicer or the Note Registrar
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under this
Indenture to permit the transfer of such Notes without registration or
qualification. Any such Noteholder desiring to effect such transfer shall, and
does hereby agree to, indemnify the Issuer, the Indenture Trustee, the Servicer
and the Note Registrar against any loss, liability or expense that may result if
the transfer is not so exempt or is not made in accordance with such federal and
state laws.
(h)The Servicer agrees to cause the Issuer, and the Issuer agrees to provide,
such information as may be required under Rule 144 under the Securities Act so
as to allow resales of Notes in accordance with Rule 144 and in accordance
herewith.
(i)The Notes represent the sole obligation of the Issuer payable from the Trust
Estate and do not represent the obligations of the Originator, the Servicer, the
Backup Servicer, the Indenture Trustee or the Custodian.
 
Section 2.5    Mutilated, Destroyed, Lost and Stolen Notes.
 
(a)    If any mutilated Note is surrendered to the Indenture Trustee, the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefor a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
(b)    If there shall be delivered to the Issuer and the Indenture Trustee
(i) evidence to their satisfaction of the destruction, loss or theft of any Note
and (ii) such security or indemnity as may be required by them to save each of
them and any agent of either of them harmless then, in the absence of actual
notice to the Issuer or the Indenture Trustee that such Note has been acquired
by a bona fide purchaser, the Issuer shall execute and upon its request the
Indenture Trustee shall authenticate and deliver, in lieu of any such destroyed,
lost or stolen Note, a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
(c)    In case the final installment of principal on any such mutilated,
destroyed, lost or stolen Note has become or will at the next Payment Date
become due and payable, the Issuer, in its discretion, may, instead of issuing a
replacement Note, pay such Note.
(j)Upon the issuance of any replacement Note under this Section 2.5, the Issuer
or the Indenture Trustee may require the payment by the Noteholder of a sum
sufficient to cover any tax or other governmental charge that may be imposed as
a result of the issuance of such replacement Note.
(k)Every replacement Note issued pursuant to this Section 2.5 in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.
(l)The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
Section 2.6Payment of Interest and Principal; Rights Preserved.
(a)Any installment of interest or principal, payable on any Note that is
punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered at the close of business on the Record Date for such Payment Date by
check mailed to the address specified in the Note Register, or if a Holder has
provided wire transfer instructions to the Indenture Trustee at least 5 Business
Days prior to the applicable Payment Date, upon the request of a Holder, by wire
transfer of federal funds to the account and number specified in the Note
Register, in each case on such Record Date for such Person (which shall be, as
to each original purchaser of the Notes the account and number specified by such
purchaser to the Indenture Trustee in writing, or if no such account or number
is so specified, then by check mailed to such Person's address as it appears in
the Note Register on such Record Date).
(b)All reductions in the principal amount of a Note effected by payments of
principal made on any Payment Date shall be binding upon all Holders of such
Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof whether or not such payment is noted on
such Note. All payments on the Notes shall be paid without any requirement of
presentment, but each Holder of any Note shall be deemed to agree by its
acceptance of the same, to surrender such Note at the Corporate Trust Office
within thirty (30) days after receipt of the final principal payment of such
Note.
 
Section 2.7Persons Deemed Owners.
Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not payment on such Note is overdue, and neither
the Issuer, the Indenture Trustee, nor any agent of the Issuer or the Indenture
Trustee shall be affected by notice to the contrary.
Section 2.8Cancellation.
All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.8,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.
Section 2.9Noteholder Lists.
The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
the Noteholders. In the event the Indenture Trustee no longer serves as the Note
Registrar, the Issuer (or any other obligor upon the Notes) shall furnish to the
Indenture Trustee at least 5 Business Days before each Payment Date (and in all
events in intervals of not more than 6 months) and at such other times as the
Indenture Trustee may request in writing a list in such form and as of such date
as the Indenture Trustee may reasonably require of the names and addresses of
the Noteholders.
Section 2.10Treasury Notes.
In determining whether the Noteholders of the required Outstanding Note Balance
of a Class of Notes have concurred in any direction, waiver or consent, Notes
held or redeemed by the Issuer or any other obligor in respect of the Notes or
held by an Affiliate of the Issuer or such other obligor shall be considered as
though not Outstanding, except that for the purposes of determining whether the
Indenture Trustee shall be protected in relying on any such direction, waiver or
consent, only Notes which a Responsible Officer of the Indenture Trustee knows
are so owned shall be so disregarded.
Section 2.11[Reserved].
 
Section 2.12Confidentiality.
Each Noteholder, by acceptance of a Note, agrees and covenants that it shall
hold in confidence all Confidential Information; provided, however, that any
Noteholder may deliver or disclose Confidential Information to (i) its
directors, officers, trustees, managers; employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the investment
represented by the Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential such information substantially in
accordance with the terms of this Section 2.12, (iii) any other Noteholder, (iv)
any institutional investor to which such Noteholder sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such confidential information to be bound by
the provisions of this Section 2.12), (v) any federal or state regulatory
authority having jurisdiction over such Noteholder, (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agencies that requires access to information about
such Noteholder's investment portfolio, (vii) any person to the extent the
information relates to the U.S. Federal income tax treatment of the offering of
the Notes and any fact that may be relevant to understanding the tax treatment
(the “Tax Structure”) and all materials of any kind (including opinions or other
tax analyses) that are provided to the Issuer, the Placement Agent and each
prospective investor relating to such tax treatment and Tax Structure or (ix)
any other person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Noteholder, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Noteholder is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Noteholder may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Notes and the Transaction Documents.
 
ARTICLE III
ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS
 
Section 3.1Trust Accounts; Investments by Indenture Trustee.
a.On or before the Closing Date, the Indenture Trustee shall establish in the
name of the Indenture Trustee for the benefit of the Noteholders as provided in
this Indenture, the Trust Accounts, which accounts (other than the Lockbox
Account) shall be Eligible Bank Accounts maintained at the Corporate Trust
Office.
Subject to the further provisions of this Section 3.1(a), the Indenture Trustee
shall, upon receipt or upon transfer from another account, as the case may be,
deposit into such Trust Accounts all amounts received by it which are required
to be deposited therein in accordance with the provisions of this Indenture. All
such amounts and all investments made with such amounts, including all income
and other gain from such investments, shall be held by the Indenture Trustee in
such accounts as part of the Trust Estate as herein provided, subject to
withdrawal by the Indenture Trustee in accordance with, and for the purposes
specified in the provisions of, this Indenture.
b.The Indenture Trustee shall assume that any amount remitted to it in respect
of the Trust Estate is to be deposited into the Collection Account pursuant to
Section 3.2(a) hereof unless a Responsible Officer of the Indenture Trustee
receives written instructions from the Servicer to the contrary.
c.None of the parties hereto shall have any right of “set-off” with respect to
any Trust Account or any investment therein.
d.So long as no Event of Default shall have occurred and be continuing, all or a
portion of the amounts in any Trust Account (other than the Lockbox Account)
shall be invested and reinvested by the Indenture Trustee pursuant to an Issuer
Order in one or more Eligible Investments. Subject to the restrictions on the
maturity of investments set forth in Section 3.1(f) below, each such Issuer
Order may authorize the Indenture Trustee to make the specific Eligible
Investments set forth therein or to make Eligible Investments from time to time
consistent with the general instructions set forth therein, in each case, in
such amounts as such Issuer Order shall specify.
e.In the event that either (i) the Issuer shall have failed to give investment
directions to the Indenture Trustee by 9:30 A.M., New York City time on any
Business Day on which there may be uninvested cash or (ii) an Event of Default
shall be continuing, the Indenture Trustee shall promptly invest and reinvest
the funds then in the designated Trust Account to the fullest extent practicable
in those obligations or securities described in clause (d) of the definition of
“Eligible Investments”. All investments made by the Indenture Trustee shall
mature no later than the maturity date therefor permitted by Section 3.1(f)
hereof.
f.No investment of any amount held in any Trust Account shall mature later than
the Business Day immediately preceding the Payment Date which is scheduled to
occur immediately following the date of investment. All income or other gains
(net of losses) from the investment of moneys deposited in any Trust Account
shall be deposited by the Indenture Trustee in such account immediately upon
receipt.
g.Subject to Section 3.1(d) hereof, any investment of any funds in any Trust
Account shall be made under the following terms and conditions:
i.each such investment shall be made in the name of the Indenture Trustee, in
each case in such manner as shall be necessary to maintain the identity of such
investments part of the Trust Estate; and
ii.any certificate or other instrument evidencing such investment shall be
delivered directly to the Indenture Trustee, and the Indenture Trustee shall
have sole possession of such instrument, and all income on such investment.
h.The Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any Trust Account resulting from losses on investments made in
accordance with the provisions of this Section 3.1 including, but not limited
to, losses resulting from the sale or depreciation in the market value of such
investments (but the institution serving as Indenture Trustee shall at all times
remain liable for its own obligations, if any, constituting part of such
investments). The Indenture Trustee shall not be liable for any investment or
liquidation of an investment made by it in accordance with this Section 3.1 on
the grounds that it could have made a more favorable investment or a more
favorable selection for sale of an investment.
i.The parties agree that each Trust Account (other than the Lockbox Account) is
a “securities account” within the meaning of Article 8 of the UCC and that all
property (including without limitation all uninvested funds, securities and
other investment property) at any time deposited or carried in or credited to
the Trust Accounts (other than the Lockbox Account) shall be treated as
“financial assets” within the meaning of Article 8 of the UCC. The Account
Intermediary agrees that (A) it is a “securities intermediary” within the
meaning of Article 8 of the UCC and will at all times act in such capacity with
respect to the Trust Accounts and (B) the Indenture Trustee is the entitlement
holder of the Trust Accounts (other than the Lockbox Account). The parties agree
that the Account Intermediary shall follow all “entitlement orders” (as such
term is defined in Article 8 of the UCC) originated by the Indenture Trustee
with respect to the Trust Accounts (other than the Lockbox Account) and all
financial assets deposited or carried in or credited to any Trust Account (other
than the Lockbox Account). The parties agree that the “securities intermediary's
jurisdiction”, within the meaning of Section 8-110 of the UCC, with respect to
security entitlements to financial assets credited to the Trust Accounts (other
than the Lockbox Account) shall be the State of New York.
 
Section 3.2Establishment and Administration of the Trust Accounts.
a.Collection Account. The Issuer hereby directs and the Indenture Trustee hereby
agrees to cause to be established and maintained an account (the “Collection
Account”) for the benefit of the Noteholders. The Collection Account shall be an
Eligible Bank Account initially established at the corporate trust department of
the Indenture Trustee, bearing the following designation “Silverleaf Timeshare
Loan-Backed Notes, Series 2010-C¯Collection Account, Wells Fargo Bank, National
Association, as Indenture Trustee for the benefit of the Noteholders”. The
Indenture Trustee on behalf of the Noteholders shall possess all right, title
and interest in all funds on deposit from time to time in the Collection Account
and in all proceeds thereof. The Collection Account shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the Noteholders
as their interests appear in the Trust Estate. If, at any time, the Collection
Account ceases to be an Eligible Bank Account, the Indenture Trustee shall
within two (2) Business Days establish a new Collection Account which shall be
an Eligible Bank Account, transfer any cash and/or any investments to such new
Collection Account, and from the date such new Collection Account is
established, it shall be the “Collection Account”. The Indenture Trustee agrees
to immediately deposit any amounts received by it into the Collection Account.
Amounts on deposit in the Collection Account shall be invested in accordance
with Section 3.1 hereof. Withdrawals and payments from the Collection Account
will be made on each Payment Date as provided in Section 3.4 or Section 6.6
hereof, as applicable. The Indenture Trustee, at the written direction of the
Servicer, shall withdraw (no more than once per calendar week) from the
Collection Account and return to the Servicer or as directed by the Servicer,
any amounts which (i) were mistakenly deposited by the Lockbox Bank in the
Collection Account, including, without limitation, amounts representing
Misdirected Payments and (ii) represent Additional Servicing Compensation. The
Indenture Trustee may conclusively rely on such written direction.
b.Reserve Account. The Issuer hereby directs and the Indenture Trustee hereby
agrees to cause to be established and maintained an account (the “Reserve
Account”) for the benefit of the Noteholders. On the Closing Date, the Indenture
Trustee shall deposit, from the proceeds from the sale of the Notes, an amount
equal to the Reserve Account Initial Deposit. The Reserve Account shall be an
Eligible Bank Account initially established at the corporate trust department of
the Indenture Trustee, bearing the following designation “Silverleaf Timeshare
Loan-Backed Notes, Series 2010-C¯Reserve Account, Wells Fargo Bank, National
Association, as Indenture Trustee for the benefit of the Noteholders”. The
Indenture Trustee on behalf of the Noteholders shall possess all right, title
and interest in all funds on deposit from time to time in the Reserve Account
and in all proceeds thereof. The Reserve Account shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the Noteholders
as their interests appear in the Trust Estate. If, at any time, the Reserve
Account ceases to be an Eligible Bank Account, the Indenture Trustee shall
within two (2) Business Days establish a new Reserve Account which shall be an
Eligible Bank Account, transfer any cash and/or any investments to such new
Reserve Account and from the date such new Reserve Account is established, it
shall be the “Reserve Account”. Amounts on deposit in the Reserve Account shall
be invested in accordance with Section 3.1 hereof. Deposits to the Reserve
Account shall be made in accordance with Section 3.4 hereof. Withdrawals and
payments from the Reserve Account shall be made in the following manner:
i.Deposits into Reserve Account. On or before the Closing Date, the Issuer will
cause the Indenture Trustee to deposit from proceeds of the sale of the Notes an
amount equal to the Reserve Account Initial Deposit.
ii.Withdrawals. Subject to Sections 3.2(b)(iii) and (iv) below, if on any
Payment Date, Available Funds (without giving effect to any deposit from the
Reserve Account) would be insufficient to pay any portion of the Required
Payments on such Payment Date, the Indenture Trustee shall, based on the Monthly
Servicer Report, withdraw from the Reserve Account an amount equal to the lesser
of such insufficiency and the amount on deposit in the Reserve Account and
deposit such amount in the Collection Account.
iii.Sequential Pay Event. Upon the occurrence of a Sequential Pay Event, the
Indenture Trustee shall withdraw all amounts on deposit in the Reserve Account
and shall deposit such amounts to the Collection Account for distribution in
accordance with Section 6.6 hereof.
iv.Guaranty Default Event. Upon the occurrence of a Guaranty Default Event, the
Indenture Trustee shall withdraw all amounts on deposit in the Reserve Account
and shall deposit such amounts into the Collection Account for distribution on
the immediately following Payment Date.
v.Stated Maturity or Payment in Full. On the Stated Maturity, the Indenture
Trustee shall withdraw all amounts on deposit in the Reserve Account and shall
deposit such amounts to the Collection Account. If, on any Determination Date,
the amounts on deposit in the Reserve Account is equal to or greater than the
Aggregate Outstanding Note Balance, all accrued and unpaid interest on the
Notes, and any amounts due to the Indenture Trustee, the Servicer, the Backup
Servicer and the Custodian pursuant to the Transaction Documents, the Indenture
Trustee shall, based on the Monthly Servicer Report, withdraw all amounts on
deposit in the Reserve Account and shall deposit such amounts to the Collection
Account for distribution on the related Payment Date.
vi.Amounts in Excess of Reserve Account Required Balance. Except if a Sequential
Pay Event or Event of Default shall have occurred and is continuing, on any
Payment Date, if amounts on deposit in the Reserve Account are greater than the
Reserve Account Required Balance (after giving effect to all other distributions
and disbursements on such Payment Date), the Indenture Trustee shall, based on
the Monthly Servicer Report, withdraw funds in excess of the Reserve Account
Required Balance from the Reserve Account and disburse such amounts to or at the
direction of the Issuer.
c.Prefunding Account. The Issuer hereby directs and the Indenture Trustee hereby
agrees to cause to be established and maintained an account (the “Prefunding
Account”) for the benefit of the Noteholders. On the Closing Date, the Indenture
Trustee shall deposit in the Prefunding Account, from the proceeds from the sale
of the Notes, an amount equal to the Prefunding Account Initial Deposit. The
Prefunding Account shall be an Eligible Bank Account initially established at
the corporate trust department of the Indenture Trustee, bearing the following
designation “Silverleaf Timeshare Loan-Backed Notes, Series 2010-C¯Prefunding
Account, Wells Fargo Bank, National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee on behalf of the Noteholders
shall possess all right, title and interest in all funds on deposit from time to
time in the Prefunding Account and in all proceeds thereof. The Prefunding
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders as their interests appear in the Trust
Estate. If, at any time, the Prefunding Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall within two (2) Business Days establish a
new Prefunding Account which shall be an Eligible Bank Account, transfer any
cash and/or any investments to such new Prefunding Account and from the date
such new Prefunding Account is established, it shall be the “Prefunding
Account”. Amounts on deposit in the Prefunding Account shall be invested in
accordance with Section 3.1 hereof. Withdrawals and payments from the Prefunding
Account shall be made in the following manner:
i.Withdrawal of Cash Portion of Timeshare Loan Acquisition Price. At or before
10:00 AM New York City time, on each Transfer Date for a transfer of Subsequent
Timeshare Loans, upon satisfaction of the conditions specified in Section 4.2
hereof, the Indenture Trustee shall, in accordance with the written instructions
of the Servicer, withdraw from the Prefunding Account an amount equal to the
product of (x) 75% and (y) the aggregate Timeshare Loan Acquisition Price of
such Subsequent Timeshare Loans and shall distribute such amounts to, or at the
direction of, the Issuer.
ii.Withdrawal of Investment Earnings. On each Payment Date during the Prefunding
Period and on the Payment Date following the Prefunding Termination Date, the
Indenture Trustee shall withdraw from the Prefunding Account and deposit in the
Collection Account for distribution on such Payment Date in accordance with
Section 3.4 hereof, the net investment earnings from funds on deposit in the
Prefunding Account since the prior Payment Date or the Closing Date, as
applicable.
iii.Withdrawal on Prefunding Termination Date. On the Prefunding Termination
Date, the Indenture Trustee shall withdraw all amounts remaining in the
Prefunding Account (other than investment earnings related thereto) and deposit
such amounts into the Collection Account for distribution on the immediately
following Payment Date as a distribution of principal in accordance with
Section 3.4 hereof. Upon distribution of the amounts specified in this clause
(iii), the Indenture Trustee shall cause the Prefunding Account to be closed.
d.Capitalized Interest Account. The Issuer hereby directs and the Indenture
Trustee hereby agrees to cause to be established and maintained an account (the
“Capitalized Interest Account”) for the benefit of the Noteholders. On the
Closing Date, the Indenture Trustee shall deposit in the Capitalized Interest
Account, from the proceeds from the sale of the Notes, an amount equal to the
Capitalized Interest Amount. The Capitalized Interest Account shall be an
Eligible Bank Account initially established at the corporate trust department of
the Indenture Trustee, bearing the following designation “Silverleaf Timeshare
Loan-Backed Notes, Series 2010-C¯Capitalized Interest Account, Wells Fargo Bank,
National Association, as Indenture Trustee for the benefit of the Noteholders”.
The Indenture Trustee on behalf of the Noteholders shall possess all right,
title and interest in all funds on deposit from time to time in the Capitalized
Interest Account and in all proceeds thereof. The Capitalized Interest Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Noteholders as their interests appear in the Trust Estate. If, at
any time, the Capitalized Interest Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall within two (2) Business Days establish a
new Capitalized Interest Account which shall be an Eligible Bank Account,
transfer any cash and/or any investments to such new Capitalized Interest
Account and from the date such new Capitalized Interest Account is established,
it shall be the “Capitalized Interest Account”. Amounts on deposit in the
Capitalized Interest Account shall be invested in accordance with Section 3.1
hereof. Withdrawals and payments from the Capitalized Interest Account shall be
made in the following manner:
i.Withdrawal of Carrying Charges. At or before 11:00 AM New York City time, on
the second Business Day prior to each Payment Date prior to the Prefunding
Termination Date, the Servicer shall determine the Carrying Charges in respect
of the upcoming Payment Date and provide notice thereof, and the direction
referenced in the immediately following sentence, to the Indenture Trustee. The
Indenture Trustee shall transfer into the Collection Account on each Payment
Date, in accordance with the written direction of the Servicer, an amount equal
to such Carrying Charges from the Capitalized Interest Account (solely to the
extent of the amount then on deposit therein).
ii.Limitation on Withdrawals. No withdrawals may be made of funds in the
Capitalized Interest Account except as provided in clause (i) above and clause
(iii) below. Except as specifically provided, funds in the Capitalized Interest
Account shall not be commingled with funds in any other account established with
respect to the Notes or with any other monies.
iii.Withdrawal after the Prefunding Termination Date. On the Payment Date
following the Prefunding Termination Date, the Indenture Trustee shall withdraw
all amounts remaining in the Capitalized Interest Account and deposit such
amounts in the Collection Account. Such amounts will be distributed on such
Payment Date in accordance with Section 3.4 hereof. Upon distribution of the
amounts specified in this clause (iii), the Indenture Trustee shall cause the
Capitalized Interest Account to be closed.
 
Section 3.3Reserved.
 
Section 3.4Distributions.
a.So long as no Sequential Pay Event has occurred, on each Payment Date, to the
extent of Available Funds, and, except as provided for in Section 3.4(b), based
on the Monthly Servicer Report, the Indenture Trustee shall withdraw funds from
the Collection Account to make the following disbursements and distributions to
the following parties, in the following order of priority:
i.to the Indenture Trustee, the Indenture Trustee Fee, plus any accrued and
unpaid Indenture Trustee Fees with respect to prior Payment Dates, and any
out-of-pocket expenses of the Indenture Trustee (up to $10,000 per Payment Date)
incurred and not reimbursed in connection with its obligations and duties under
this Indenture;
ii.to the payment of the Texas franchise tax, interest and penalties, if any,
imposed on the Issuer, to the extent not paid by Silverleaf when due;
iii.to the Servicer, the Servicing Fee, plus any accrued and unpaid Servicing
Fees with respect to prior Payment Dates and to the successor servicer, if any,
the Servicer Termination Costs, if any (up to a cumulative total of $100,000);
iv.to the Backup Servicer, to the extent not previously paid, the Backup
Servicing Fee, plus any accrued and unpaid Backup Servicing Fees with respect to
prior Payment Dates;
v.to the Class A Noteholders, the Interest Distribution Amount for such Class;
vi.to the Class B Noteholders, the Interest Distribution Amount for such Class;
vii.if a Guaranty Default Event exists, first to the Class A Noteholders, the
Guaranty Default Distribution Amount until the Outstanding Note Balance of the
Class A Notes is reduced to zero; and then second, to the Class B Noteholders,
until the Outstanding Note Balance of the Class B Notes is reduced to zero;
viii.if the amount on deposit in the Reserve Account is less than the Reserve
Account Required Balance, to the Reserve Account, any remaining Available Funds
until amounts on deposit in the Reserve Account shall equal the Reserve Account
Required Balance;
ix.to the Class A Noteholders, the Class A Principal Distribution Amount;
x.to the Class B Noteholders, the Class B Principal Distribution Amount;
xi.to the Class A Noteholders, the First Rapid Amortization Distribution Amount
for such Class;
xii.to the Class B Noteholders, the First Rapid Amortization Distribution Amount
for such Class;
xiii.to the Class A Noteholders, the Second Rapid Amortization Distribution
Amount for such Class;
xiv.to the Class B Noteholders, the Second Rapid Amortization Distribution
Amount for such Class;
xv.to the Indenture Trustee, any out-of-pocket expenses of the Indenture Trustee
not paid in accordance with (i) above; and
xvi.to the holder of the Residual Certificate, any remaining Available Funds.
(b)    If the Indenture Trustee shall have knowledge that a Guaranty Default
Event exists and the Servicer has not delivered a revised Monthly Servicer
Report for a Payment Date reflecting the occurrence of such Guaranty Default
Event, the Indenture Trustee shall disregard the erroneous Monthly Servicer
Report and shall make distributions pursuant to Section 3.4(a) based on the
existence of such Guaranty Default Event. For the avoidance of doubt, if the
Indenture Trustee has not received Aggregate Defaulted Timeshare Loan Make-Whole
Amounts or interest shortfall amounts by 1:00 p.m. Eastern Time the Business Day
prior to a Payment Date, the Indenture Trustee shall be deemed to have knowledge
of a Guaranty Default Event.
Section 3.5Reports to Noteholders.
On each Payment Date, the Indenture Trustee shall make available via the
Indenture Trustee's internet website the Monthly Servicer Report to the
Placement Agent, the Noteholders, the Backup Servicer, the holder of the
Residual Certificate and the Issuer; provided, however, the Indenture Trustee
shall have no obligation to provide such information described in this
Section 3.5 until it has received the requisite information from the Issuer or
the Servicer. The Indenture Trustee will make no representation or warranties as
to the accuracy or completeness of such documents and will assume no
responsibility therefore. On or before the fifth day prior to the final Payment
Date with respect to any Class, the Indenture Trustee shall send notice of such
Payment Date to the Placement Agent and the Noteholders of such Class. Such
notice shall include a statement that if such Notes are paid in full on the
final Payment Date, interest shall cease to accrue as of the day immediately
preceding such final Payment Date. In addition, the Indenture Trustee shall
deliver to the Note Owners and the holder of the Residual Certificate, all
notices, compliance reports and other certificates delivered by the Servicer or
the Issuer pursuant to Sections 4.5, 5.3(g), 5.5, 5.7, 5.8 and 11.1 of this
Indenture. At a Note Owner's or the holder of the Residual Certificate's
request, the Indenture Trustee agrees to provide such Note Owner an accounting
of the balance in the Reserve Account, the Prefunding Account and the
Capitalized Interest Account.
The Indenture Trustee shall promptly provide notice to the Guarantor, the
Noteholders and the Placement Agent (i) if it has knowledge of a Guaranty
Default Event, (ii) if the circumstances described forth in Section 3.4(b) have
occurred and the Indenture Trustee has made distributions as required therein
and (iii) if the Guarantor has cured any Guaranty Default Event.
The Indenture Trustee's internet website shall be initially located at
“www.CTSLink.com” or at another address as shall be specified by the Indenture
Trustee from time to time in writing to the Issuer, the Servicer, the
Noteholders, the holder of the Residual Certificate. For assistance with this
service, Noteholders and the holder of the Residual Certificate may call the
customer service desk at (866) 846-4526. In connection with providing access to
the Indenture Trustee's internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee shall not
be liable for the dissemination of information in accordance with this
Indenture.
The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Indenture Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes.
Annually (and more often, if required by applicable law), the Indenture Trustee
shall distribute to Noteholders any Form 1099 or similar information returns
required by applicable tax law to be distributed to the Noteholders. The
Servicer shall prepare or cause to be prepared all such forms and returns for
distribution by the Indenture Trustee to the Noteholders.
Section 3.6Withholding Taxes.
The Indenture Trustee, on behalf of the Issuer, shall comply with all
requirements of the Code and applicable Treasury Regulations and applicable
state and local law with respect to the withholding from any distributions made
by it to any Noteholder or the holder of the Residual Certificate of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.
ARTICLE IV
THE TRUST ESTATE
 
Section 4.1Acceptance by Indenture Trustee.
a.Concurrently with the execution and delivery of this Indenture, the Indenture
Trustee does hereby acknowledge and accept the conveyance by the Issuer of the
assets included in the Trust Estate. The Indenture Trustee shall hold the Trust
Estate in trust for the benefit of the Noteholders, subject to the terms and
provisions hereof. In connection with the conveyance of the Trust Estate to the
Indenture Trustee, the Issuer has delivered or has caused the Originator to
deliver (i) to the Custodian, the Timeshare Loan Files, and (ii) to the Servicer
the Timeshare Loan Servicing Files for each Timeshare Loan conveyed on the
Closing Date. On or prior to each Transfer Date, the Issuer will deliver or
cause to be delivered (i) to the Custodian, the Timeshare Loan Files, and (ii)
to the Servicer, the Timeshare Loan Servicing Files, for each Qualified
Substitute Timeshare Loan or Subsequent Timeshare Loan to be conveyed on such
Transfer Date.
b.The Indenture Trustee shall perform its duties under this Section 4.1 for the
benefit of the Noteholders in accordance with the terms of this Indenture and
applicable law and, in each case, taking into account its other obligations
hereunder, but without regard to:
i.any relationship that the Indenture Trustee or any Affiliate of the Indenture
Trustee may have with an Obligor;
ii.the ownership of any Note by the Indenture Trustee or any Affiliate of the
Indenture Trustee;
iii.the Indenture Trustee's right to receive compensation for its service
hereunder or with respect to any particular transaction; or
iv.the ownership, or holding in trust for others, by the Indenture Trustee of
any other assets or property.
 
Section 4.2Subsequent Timeshare Loans.
a.On each Transfer Date during the Prefunding Period on which Subsequent
Timeshare Loans are pledged by the Issuer to the Indenture Trustee hereunder,
subject to the satisfaction of the following conditions, the Indenture Trustee
shall transfer on such Transfer Date, upon the order of the Issuer, from the
Prefunding Account to an account designated by the Issuer, the 75% of the
Timeshare Loan Acquisition Price for each such Subsequent Timeshare Loan. Prior
to the acceptance by the Indenture Trustee of any Subsequent Timeshare Loan or
the release of any funds therefor, the following conditions must be satisfied on
or prior to the related Transfer Date:
i.the Issuer shall have delivered to the Indenture Trustee a Schedule of
Timeshare Loans listing the Subsequent Loans to be conveyed on such Transfer
Date, and confirmed the satisfaction of each condition precedent specified in
the Transfer Agreement, not less than three (3) Business Days prior to such
Transfer Date;
ii.the Issuer shall have deposited or caused to be deposited in the Collection
Account all principal and interest collected after the related Cut-Off Date in
respect of such Subsequent Timeshare Loans;
iii.the Custodian shall have received the Timeshare Loan Files related to such
Subsequent Timeshare Loans and shall have given the Indenture Trustee a written
certification and receipt in accordance with the Custodial Agreement;
iv.the Prefunding Termination Date shall not have occurred; and
v.no Responsible Officer of the Indenture Trustee has actual knowledge or has
actually received notice that any conditions to such transfer have not been
fulfilled and the Indenture Trustee shall have received such other documents,
opinions, certificates and instruments as the Indenture Trustee may request.
b.No transfer or pledge of a Subsequent Timeshare Loan shall be effective unless
the (1) the Timeshare Loan Files for such Subsequent Timeshare Loan have been
delivered to the Custodian and (2) the Timeshare Loan Servicing Files for such
Subsequent Timeshare Loan have been delivered to the Servicer.
 
Section 4.3Grant of Security Interest, Tax Treatment.
a.The conveyance by the Issuer of the Timeshare Loans to the Indenture Trustee
shall not constitute and is not intended to result in an assumption by the
Indenture Trustee or any Noteholder of any obligation of the Issuer or the
Servicer to the Obligors, to insurers under any insurance policies, or any other
Person in connection with the Timeshare Loans.
b.It is the intention of the parties hereto that, with respect to all taxes, the
Notes will be treated as indebtedness secured by the Timeshare Loans (the
“Intended Tax Characterization”). The provisions of this Indenture shall be
construed in furtherance of the Intended Tax Characterization. Each of the
Issuer, the Servicer, the Indenture Trustee and the Backup Servicer, by entering
into this Indenture, and each Noteholder, by the purchase of a Note, agree to
treat the Notes in accordance with the Intended Tax Characterization and to
report all payments and transactions with respect to the Notes for purposes of
all taxes in a manner consistent with the Intended Tax Characterization, unless
otherwise required by applicable law.
c.None of the Issuer, the Servicer or the Backup Servicer shall take any action
inconsistent with the Indenture Trustee's interest in the Timeshare Loans and
each party shall indicate or shall cause to be indicated in its books and
records held on its behalf that each Timeshare Loan constituting the Trust
Estate has been assigned to the Indenture Trustee on behalf of the Noteholders.
 
Section 4.4Further Action Evidencing Assignments.
a.The Issuer and the Indenture Trustee each agrees that, from time to time, it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or appropriate, or that the
Holders representing at least 66-2/3% of the Outstanding Note Balance of the
most senior Class of Notes then Outstanding, may reasonably request, in order to
perfect, protect or more fully evidence the security interest in the Timeshare
Loans or to enable the Indenture Trustee to exercise or enforce any of its
rights hereunder. Without limiting the generality of the foregoing, the Issuer
will, without the necessity of a request and upon the request of the Indenture
Trustee, execute and file or record (or cause to be executed and filed or
recorded) such Assignments of Mortgage, financing or continuation statements, or
amendments hereto or assignments thereof, and such other instruments or notices,
as may be necessary or appropriate to create and maintain in the Indenture
Trustee a first priority perfected security interest, at all times, in the Trust
Estate, including, without limitation, recording and filing UCC-1 financing
statements, amendments or continuation statements prior to the effective date of
any change of the name, identity or structure or relocation of its chief
executive office or its jurisdiction of formation or any change that would or
could affect the perfection pursuant to any financing statement or continuation
statement or assignment previously filed or make any UCC-1 financing statement
or continuation statement previously filed pursuant to this Indenture seriously
misleading within the meaning of applicable provisions of the UCC (and the
Issuer shall give the Indenture Trustee at least thirty (30) Business Days prior
notice of the expected occurrence of any such circumstance). The Issuer shall
promptly deliver to the Indenture Trustee file-stamped copies of any such
filings.
b.(i) The Issuer hereby grants to each of the Servicer and the Indenture Trustee
a power of attorney to execute and file all documents including, but not limited
to, Assignments of Mortgage, UCC-l financing statements, amendments or
continuation statements, on behalf of the Issuer as may be necessary or
desirable to effectuate the foregoing and (ii) the Servicer hereby grants to the
Indenture Trustee a power of attorney to execute and file all documents on
behalf of the Servicer as may be necessary or desirable to effectuate the
foregoing; provided, however, that such grant shall not create a duty on the
part of the Indenture Trustee or the Servicer to file, prepare, record or
monitor, or any responsibility for the contents or adequacy of, any such
documents.
 
Section 4.5Substitution and Repurchase of Timeshare Loans.
a.Mandatory Substitution and Repurchase of Timeshare Loans for Breach of
Representation or Warranty. If at any time, any party hereto obtains knowledge,
discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Originator in the Transfer Agreement or
the Servicer in the Loan Sale Agreement were incorrect at the time such
representations and warranties were made, then the party discovering such
defect, omission, or circumstance shall promptly notify the other parties to
this Indenture, the Originator, and the Servicer. In the event any such
representation or warranty of the Originator or the Servicer, as applicable, is
incorrect and materially and adversely affects the value of a Timeshare Loan or
the interests of the Noteholders therein, then the Issuer and the Indenture
Trustee shall require the Originator or the Servicer, as applicable, within 60
days after the date it is first notified, or otherwise obtains Knowledge, of
such breach to eliminate or otherwise cure in all material respects the
circumstance or condition which has caused such representation or warranty to be
incorrect or if the breach relates to a particular Timeshare Loan and is not
cured in all material respects (such Timeshare Loan, a “Defective Timeshare
Loan”), either (a) purchase the Issuer's interest in such Defective Timeshare
Loan at the Repurchase Price or (b) provide one or more Qualified Substitute
Timeshare Loans and pay the Substitution Shortfall Amounts, if any; provided,
that the aggregate Loan Balances of the Qualified Substitute Timeshare Loans
replacing Defective Timeshare Loans (measured as of the related Transfer Dates)
may not exceed 5% of the aggregate Cut-Off Date Loan Balances of the Timeshare
Loans on the Prefunding Termination Date. The Indenture Trustee is hereby
appointed attorney-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Issuer to enforce
the Originator's and the Servicer's purchase or substitution obligations if the
Originator or the Servicer, as applicable, has not complied with its purchase or
substitution obligations under the Transfer Agreement or the Loan Sale
Agreement, as applicable, within 30 days after the end of the aforementioned
60-day period.
b.Reserved.
c.Reserved.
d.Reserved.
e.Payment of Repurchase Prices and Substitution Shortfall Amounts. The Issuer
and the Indenture Trustee shall direct that the Originator or the Servicer, as
applicable, remit or cause to be remitted all amounts in respect of Repurchase
Prices and Substitution Shortfall Amounts payable during the related Due Period
in immediately available funds to the Indenture Trustee for deposit in the
Collection Account.
f.Schedule of Timeshare Loans. The Issuer and Indenture Trustee shall direct the
Originator to provide or cause to be provided to the Indenture Trustee on any
date on which a Timeshare Loan is purchased, repurchased, substituted, or
otherwise added with an electronic supplement to the Schedule of Timeshare Loans
reflecting the removal, substitution and/or other addition of Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans and Subsequent Timeshare
Loans to the provisions of the Transaction Documents.
g.Officer's Certificate. No substitution of a Timeshare Loan shall be effective
unless the Issuer and the Indenture Trustee shall have received an Officer's
Certificate of the Originator or the Servicer, as applicable, indicating that
(1) the new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan”, (2) the Timeshare Loan Files for such
Qualified Substitute Timeshare Loan have been delivered to the Custodian, and
(3) the Timeshare Loan Servicing Files for such Qualified Substitute Timeshare
Loan have been delivered to the Servicer.
h.Qualified Substitute Timeshare Loans. With respect to each Transfer Date, the
Issuer and the Indenture Trustee shall direct the Originator or the Servicer, as
applicable to deliver or cause the delivery of the Timeshare Loan Files of the
related Qualified Substitute Timeshare Loans to the Custodian in accordance with
the provisions of this Indenture and the Custodial Agreement.
i.Subsequent Timeshare Loans. With respect to each Transfer Date, the Issuer and
the Indenture Trustee shall direct the Originator to deliver or cause the
delivery of the Timeshare Loan Files of the related Subsequent Timeshare Loans
to the Custodian in accordance with the provisions of this Indenture and the
Custodial Agreement.
 
Section 4.6Release of Lien.
a.The Lien of the Indenture shall be automatically released with respect to any
Timeshare Loan purchased, repurchased or substituted under Section 4.5 hereof,
(i) upon satisfaction of each of the applicable provisions of Section 4.5
hereof, (ii) in the case of any purchase or repurchase, after a payment by the
Originator or the Servicer, as applicable, of the Repurchase Price of the
Timeshare Loan, and (iii) in the case of any substitution, after payment by the
Originator or the Servicer, as applicable, of the applicable Substitution
Shortfall Amounts, if any, pursuant to Section 4.5 hereof.
b.The Lien of the Indenture shall be automatically released with respect to any
Timeshare Loan which has been paid in full.
c.Reserved.
d.In connection with (a) and (b) above, the Issuer and Indenture Trustee will
execute and deliver such releases, endorsements and assignments as are provided
to it by the Originator or Silverleaf, in its capacity as the Servicer, as
applicable, in each case, without recourse, representation or warranty, as shall
be necessary to vest in the Originator or Silverleaf, in its capacity as the
Servicer, as applicable, or its designee (or to evidence the vesting in such
Person of), the legal and beneficial ownership of each Timeshare Loan released
pursuant to this Section 4.6. The Servicer shall deliver a Request for Release
to the Custodian with respect to the related Timeshare Loan Files and Timeshare
Loan Servicing Files released pursuant to this Section 4.6, and such files shall
be transferred to the Originator or Silverleaf, in its capacity as the Servicer,
as applicable, or its designee.
 
Section 4.7Appointment of Custodian and Paying Agent.
a.The Indenture Trustee may appoint a custodian to hold all or a portion of the
Timeshare Loan Files as agent for the Indenture Trustee. Each custodian shall be
a depository institution supervised and regulated by a federal or state banking
authority, shall have combined capital and surplus of at least $10,000,000,
shall be qualified to do business in the jurisdiction, in which it holds any
Timeshare Loan File and shall not be the Issuer or an Affiliate of the Issuer.
The initial Custodian shall be Wells Fargo Bank, National Association. The
Indenture Trustee shall not be responsible for paying the Custodian Fee or any
other amounts owed to the Custodian.
b.The Issuer hereby appoints the Indenture Trustee as a Paying Agent. The Issuer
may appoint other Paying Agents from time to time. Any such other Paying Agent
shall be appointed by Issuer Order with written notice thereof to the Indenture
Trustee. Any Paying Agent appointed by the Issuer shall be a Person who would be
eligible to be Indenture Trustee hereunder as provided in Section 7.7 hereof.
 
Section 4.8Sale of Timeshare Loans.
The parties hereto agree that none of the Timeshare Loans in the Trust Estate
shall be sold or disposed of in any manner except as expressly provided for
herein.
ARTICLE V
SERVICING OF TIMESHARE LOANS
 
Section 5.1Appointment of Servicer and Backup Servicer; Servicing Standard.
a.Subject to the terms and conditions herein, the Issuer and the Indenture
Trustee hereby appoint Silverleaf as the initial Servicer hereunder. The
Servicer shall service and administer the Timeshare Loans and perform all of its
duties hereunder in accordance with the Servicing Standard.
b.Subject to the terms and conditions herein and in the Backup Servicing
Agreement, the Issuer hereby appoints Wells Fargo Bank, National Association to
act as the initial Backup Servicer hereunder. The Backup Servicer shall perform
all of its duties hereunder and under the Backup Servicing Agreement in
accordance with the standard set forth in Section 4 of the Backup Servicing
Agreement.
Section 5.2Payments on the Timeshare Loans.
a.The Servicer shall, in a manner consistent with the Servicing Standard,
reflect all payments made under each Timeshare Loan and direct each Obligor to
timely make all payments in respect of his or her Timeshare Loan to the Lockbox
Account maintained at the Lockbox Bank.
b.On the Closing Date, the Servicer shall cause to be deposited to the
Collection Account all amounts collected and received in respect of the
Timeshare Loans after the related Cut-Off Date (without deduction for any
Liquidation Expenses).
c.Subject to subsection (d) below, on each Monday, Wednesday, Friday (or if such
day is not a Business Day, then on the next Business Day) and the last Business
Day of that related calendar month, all collections in respect of the Timeshare
Loans on deposit in the Lockbox Account in excess of $25,000 will be remitted to
the Collection Account.
d.Liquidation Expenses shall be reimbursed to the Servicer in accordance with
Section 3.2(a) hereof. To the extent that the Servicer has received any
Liquidation Expenses as Additional Servicing Compensation and shall subsequently
recover any portion of such Liquidation Expenses from the related Obligor, the
Servicer shall deposit such amounts into Collection Account.
e.The Servicer agrees that to the extent it receives any amounts in respect of
any insurance policies which are not payable to the Obligor or any other
collections relating to the Trust Estate, it shall deposit such amounts to the
Collection Account within two (2) Business days of receipt thereof (unless
otherwise expressly provided herein).
 
Section 5.3Duties and Responsibilities of the Servicer.
a.In addition to any other customary services which the Servicer may perform or
may be required to perform hereunder, the Servicer shall perform or cause to be
performed through sub-servicers, the following servicing and collection
activities in accordance with the Servicing Standard:
i.perform standard accounting services and general record keeping services with
respect to the Timeshare Loans;
ii.respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;
iii.keep Obligors informed of the proper place and method for making payment
with respect to the Timeshare Loans;
iv.contact Obligors to effect collections and to discourage delinquencies in the
payment of amounts owed under the Timeshare Loans and doing so by any lawful
means;
v.report tax information to Obligors and taxing authorities to the extent
required by law;
vi.take such other action as may be necessary or appropriate in the discretion
of the Servicer for the purpose of collecting and transferring to the Indenture
Trustee for deposit into the Collection Account all payments received by the
Servicer or remitted to the Lockbox Account in respect of the Timeshare Loans
(except as otherwise expressly provided herein), and to carry out the duties and
obligations imposed upon the Servicer pursuant to the terms of this Indenture;
vii.arrange for Liquidations of Timeshare Properties related to Defaulted
Timeshare Loans and the remarketing of such Timeshare Properties as provided in
Section 5.3(b) below;
viii.use reasonable best efforts to enforce the repurchase and substitution
obligations under the Transfer Agreement and the Loan Sale Agreement;
ix.refrain from modifying, waiving or amending the terms of any Timeshare Loan;
provided, however, the Servicer may modify, waive or amend a Timeshare Loan for
which a default on such Timeshare Loan has occurred or is imminent and such
modification, amendment or waiver will not (i) materially alter the interest
rate on or the principal balance of such Timeshare Loan, (ii) shorten the final
maturity of, lengthen the timing of payments of either principal or interest, or
any other terms of, such Timeshare Loan in any manner which would have a
material adverse affect on the Noteholders, (iii) adversely affect the Timeshare
Property underlying such Timeshare Loan or (iv) reduce materially the likelihood
that payments of interest and principal on such Timeshare Loan shall be made
when due; provided, further, the Servicer may grant a single extension of the
final maturity of a Timeshare Loan if the Servicer, in its reasonable
discretion, determines that (A) such Timeshare Loan is in default or a default
on such Timeshare Loan is likely to occur in the foreseeable future and (B) the
value of such Timeshare Loan will be enhanced by such extension; provided,
further, the Servicer shall not be permitted to modify, waive or amend the terms
of any Timeshare Loan if the sum of the Cut-Off Date Loan Balance of such
Timeshare Loan and the Cut-Off Date Loan Balances of all other Timeshare Loans
for which the Servicer has modified, waived or amended the terms thereof exceeds
5% of the sum of the aggregate Cut-Off Date Loan Balances of the Initial
Timeshare Loans and the amounts on deposit in the Prefunding Account on the
Closing Date;
x.work with Obligors in connection with any transfer of ownership of a Timeshare
Property by an Obligor to another Person (to the extent permitted), whereby the
Servicer may consent to the assumption by such Person of the Timeshare Loan
related to such Timeshare Property (to the extent permitted); provided, however,
in connection with any such assumption, the rate of interest borne by, the
maturity date of, the principal amount of, the timing of payments of principal
and interest in respect of, and all other material terms of, the related
Timeshare Loan shall not be changed other than as permitted in (ix) above;
xi.to the extent that the Custodian Fees or the Lockbox Fees are, in the
Servicer's reasonable business judgment, no longer commercially reasonable, use
commercially reasonable efforts to exercise its rights under the Custodial
Agreement or the Lockbox Agreement to replace the Custodian or Lockbox Bank, as
applicable. Any such successor shall be reasonably acceptable to the Indenture
Trustee;
xii.deliver such information and data to the Backup Servicer as is required
under the Backup Servicing Agreement;
xiii.deliver electronically (and partially encrypted) any new or amended ACH
instructions executed by an Obligor to the Backup Servicer (and upon the Backup
Servicer's request, the Servicer shall deliver an unencrypted, secure file with
all ACH instructions); and
xiv.(A) cause each Resort to be insured in the event of fire, earthquake, or
other casualty for the full replacement value thereof and if the Resort is
located in a designated flood plain, to maintain flood insurance in an amount
not less than the maximum level available under the National Flood Insurance Act
of 1968, as amended; (B) in respect of each Resort, maintain general liability
insurance in such amounts generally acceptable in the industry; (C) cause each
Resort's insurance policies to remain in full force and effect with a generally
acceptable insurance carrier; and (D) monitor the maintenance of the insurance
coverage described in (A), (B), and (C) above with respect to each Resort and
promptly obtain notice and otherwise acquire Knowledge of any lapse, cessation,
decrease or other change in any such insurance coverage.
b.In the event that a Defaulted Timeshare Loan is not or cannot be released from
the Lien of the Indenture pursuant to Section 4.6 hereof, the Servicer shall, in
accordance with the Servicing Standard, promptly institute collection
procedures, which may include, but are not limited to, cancellation, forfeiture,
termination or foreclosure proceedings or obtaining a deed-in-lieu of
foreclosure (each, a “Foreclosure Property”). Upon the Timeshare Property
becoming a Foreclosure Property, the Servicer shall promptly attempt to
liquidate such foreclosure Property. The Servicer shall select the liquidation
option reasonably anticipated to produce the highest Net Liquidation Proceeds,
giving effect to the gross price obtainable, broker's commissions, foreclosure
costs, fees and marketing expenses and other factors. The Servicer shall be
entitled to reimbursement of Liquidation Expenses out of Liquidation Proceeds.
Any Liquidation Expenses later recovered by the Servicer shall be deposited by
the Servicer in the Collection Account in accordance with Section 5.2 hereof.
i.To the extent that the Originator or an Affiliate thereof is selected to
remarket a Foreclosure Property, the Servicer shall cause the Originator or
Affiliate thereof to agree that it will remarket such Foreclosure Property in
accordance with the Servicing Standard.
ii.The Servicer (if Silverleaf or its Affiliate is acting as Servicer) on behalf
of the Issuer and the Indenture Trustee shall take all necessary steps to have
the record title of the applicable Timeshare Properties subject to such
Defaulted Timeshare Loans continue to be held by the Indenture Trustee. In such
event, the Servicer shall direct the Indenture Trustee, directly or through its
agents to exercise the remedies provided for in the Oak N' Spruce Trust
Agreement, in the Mortgage Note or in the other documents with respect to such
Defaulted Timeshare Loans and the Obligors thereunder, and the related Timeshare
Property shall be remarketed with the purpose of obtaining the maximum Net
Liquidation Proceeds in respect of such Defaulted Timeshare Loans.
iii.The Servicer shall reserve its rights under the Oak N' Spruce Trust
Agreement and/or the applicable Mortgages to obtain, at any time, record title
and all beneficial interests in respect of the Timeshare Properties related to
Defaulted Timeshare Loans. All actions taken by the Servicer in respect of any
Defaulted Timeshare Loans shall, at all times, be carried out in a manner such
that none of the Issuer, the Indenture Trustee or the Noteholders shall, under
applicable law, be deemed to be the developer or declarant of any Resort.
iv.The Servicer may elect to liquidate through a public auction any Defaulted
Timeshare Loans or related Timeshare Properties foreclosed upon or otherwise
reacquired on behalf of the Indenture Trustee from the Obligors of the Defaulted
Timeshare Loans. In the event the Servicer elects to so liquidate Defaulted
Timeshare Loans or the related Timeshare Properties securing these Defaulted
Timeshare Loans, the Originator may bid on such Defaulted Timeshare Loans or
related Timeshare Properties and, to the extent it is the highest bidder, may
acquire such Defaulted Timeshare Loans or related Timeshare Properties.
Notwithstanding the foregoing, in connection with any liquidation of a Defaulted
Timeshare Loan or the related Timeshare Property, the minimum bid the Servicer
is permitted to accept, is equal to 15% of the then current retail market price
for the related Timeshare Property, as shown in the Originator's marketing for
the related Unit or a comparable Unit.
v.The Servicer agrees that it shall require that any Liquidation Proceeds be in
the form of cash only.
c.The Servicer may not sell any of the Defaulted Timeshare Loans that are
included in the Trust Estate except as specifically permitted by this Indenture.
d.For so long as Silverleaf or any of its Affiliates controls the Resorts,
Servicer shall use commercially reasonable efforts to maintain or cause the
Resorts to be maintained in good repair, working order and condition (ordinary
wear and tear excepted).
e.For so long as Silverleaf or any of its Affiliates controls the Association
for a Resort, and Silverleaf or an Affiliate thereof is the manager, the related
management contract may not be amended or modified if such amendment or
modification is reasonably likely to have a material adverse affect on the
interests of the Noteholder, except with the prior written consent of the
Holders representing at least 66-2/3% of the Outstanding Note Balance of the
most senior Class of Notes then Outstanding, which consent shall not be
unreasonably withheld or delayed.
f.In the event any Lien (other than a Permitted Lien) attaches to any Timeshare
Loan or related Trust Estate from any Person claiming from and through
Silverleaf or one of its Affiliates which materially adversely affects the
Issuer's interest in such Timeshare Loan, Silverleaf shall, within the earlier
to occur of ten (10) Business Days after such attachment or the respective
lienholders' action to foreclose on such lien, either (a) cause such Lien to be
released of record, (b) provide the Indenture Trustee with a bond in accordance
with the applicable laws of the state in which the Timeshare Property is
located, issued by a corporate surety acceptable to the Indenture Trustee, in an
amount and in form reasonably acceptable to the Indenture Trustee or (c) provide
the Indenture Trustee with such other security as the Indenture Trustee may
reasonably require.
g.The Servicer shall: (a) promptly notify the Indenture Trustee of (i) any
claim, action or proceeding which may be reasonably expected to have a material
adverse effect on the Trust Estate, or any material part thereof, and (ii) any
action, suit, proceeding, order or injunction of which Servicer becomes aware
after the date hereof pending or threatened against or affecting Servicer or any
Affiliate which may be reasonably expected to have a material adverse effect on
the Trust Estate or the Servicer's ability to service the same; (b) at the
request of Indenture Trustee with respect to a claim or action or proceeding
which arises from or through the Servicer or one of its Affiliates, appear in
and defend, at Servicer's expense, any such claim, petition or proceeding which
would have a material adverse effect on the Timeshare Loans or the Servicer's
ability to service the same; and (c) comply in all respects, and shall cause all
Affiliates to comply in all respects, with the terms of any orders imposed on
such Person by any governmental authority the failure to comply with which would
have a material adverse effect on the Timeshare Loans or the Servicer's ability
to service the same.
h.Except as contemplated by the Transaction Documents, the Servicer (for so long
as Silverleaf or any Affiliate thereof is the Servicer hereunder, otherwise
Silverleaf in its individual capacity) shall not, and shall not permit the
Managing Entity or the Orlando Breeze Resort Club to, encumber, pledge or
otherwise grant a lien or security interest in and to the Reservation System
(including, without limitation, all hardware, software and data in respect
thereof) and furthermore agrees, and shall cause the Managing Entity and the
Orlando Breeze Resort Club, to use commercially reasonable efforts to keep the
Reservation System operational, not to dispose of the same and to allow the
members of each Association the use of, and access to, the Reservation System in
accordance with the terms of the Management Agreement and the Orlando Breeze
Management Agreement, as applicable.
i.For so long as Silverleaf or any Affiliate thereof is the Servicer, it shall
comply in all material respects with the Collection Policy in effect on the
Closing Date (or as amended from time to time with the consent of the Holders
representing at least 66-2/3% of the Outstanding Note Balance of the most senior
Class of Notes then Outstanding, if such amendment is reasonably likely to have
material adverse affect on the interests of the Noteholders) and with the terms
of the Timeshare Loans.
 
Section 5.4Servicer Events of Default.
a.A “Servicer Event of Default” means, the occurrence and continuance of any of
the following events:
i.any failure by the Servicer to make any required payment, transfer or deposit
when due hereunder and the continuance of such default for a period of five (5)
Business Days;
ii.any failure by the Servicer to provide any required report within five (5)
Business Days of when such report is required to be delivered hereunder;
iii.any failure by the Servicer to observe or perform in any material respect
the covenant set forth in Section 5.3(a)(xiv) hereof, which failure in respect
of clause (A), (B) or (C) of such Section 5.3(a)(xiv) is not remedied within two
(2) Business Days after the Servicer first acquires Knowledge thereof;
iv.any failure by the Servicer to observe or perform in any material respect any
other covenant or agreement in any Transaction Document to which it is a party
(other than as set forth in clause (iii) above), which has a material adverse
effect on the Noteholders and such failure is not remedied within 30 days (or if
the Servicer shall have provided evidence satisfactory to the Indenture Trustee
that such covenant cannot be cured in the 30-day period and that it is
diligently pursuing a cure, 60 days), after the earlier of (x) the Servicer
first acquiring Knowledge thereof and (y) the Indenture Trustee's giving written
notice thereof to the Servicer;
v.any representation or warranty made by the Servicer in this Indenture shall
prove to be incorrect in any material respect as of the time when the same shall
have been made, and such breach is not remedied within 30 days (or if the
Servicer shall have provided evidence satisfactory to the Indenture Trustee that
such breach cannot be cured in the 30-day period and that it is diligently
pursuing a cure, 60 days) after the earlier of (x) the Servicer first acquiring
Knowledge thereof and (y) the Indenture Trustee's giving written notice thereof
to the Servicer;
vi.the entry by a court having competent jurisdiction in respect of the Servicer
of (i) a decree or order for relief in respect of the Servicer in an involuntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Servicer a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Servicer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Servicer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days;
vii.the commencement by the Servicer of a voluntary case or proceeding; under
any applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Servicer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer's failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action; or
viii.(A) any default by the Guarantor under the Guaranty; provided, that with
respect to the first instance only of a default in the payment of the Aggregate
Defaulted Timeshare Loan Make-Whole Amount, such payment default shall not
constitute an Servicer Event of Default unless such default shall have continued
for a period of 3 Business Days or (B) or any event of the kind specified in
clause (vi) or (vii) above occurs with respect to the Guarantor.
If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee may, and upon notice from Holders representing
at least 66-2/3% of the Outstanding Note Balance of the most senior Class of
Notes then Outstanding, shall terminate on behalf of the Noteholders, by notice
in writing to the Servicer, all of the rights and obligations of the Servicer,
as Servicer under this Indenture.
Unless consented to by the Holders representing at least 66-2/3% of the
Outstanding Note Balance of the most senior Class of Notes then Outstanding, the
Issuer may not waive any Servicer Event of Default.
b.Replacement of Servicer. From and after the receipt by the Servicer of such
written termination notice or the resignation of the Servicer pursuant to
Section 5.10 hereof, all authority and power of the Servicer under this
Indenture, whether with respect to the Timeshare Loans or otherwise, shall, pass
to and be vested in the Indenture Trustee, and the Indenture Trustee shall
terminate the Backup Servicing Agreement and be the successor Servicer hereunder
and the duties and obligations of the Servicer shall terminate. The Servicer
shall perform such actions as are reasonably necessary to assist the Indenture
Trustee and the Backup Servicer in such transfer. If the Servicer fails to
undertake such action as is reasonably necessary to effectuate such a transfer,
the Indenture Trustee is hereby authorized and empowered to execute and deliver,
on behalf of and at the expense of the Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things reasonably necessary to effect the purposes of such
notice of termination. The Servicer agrees that if it is terminated pursuant to
this Section 5.4, it shall promptly (and, in any event, no later than five (5)
Business Days subsequent to its receipt of the notice of termination from the
Indenture Trustee) provide the Indenture Trustee, the Backup Servicer or their
respective designees (with reasonable costs being borne by the Servicer) with
all documents and records (including, without limitation, those in electronic
form) reasonably requested by it to enable the Indenture Trustee to assume the
Servicer's functions hereunder, and the Servicer shall cooperate with the
Indenture Trustee in affecting the termination of the Servicer's
responsibilities and rights hereunder and the assumption by a successor of the
Servicer's obligations hereunder, including, without limitation, the transfer
within one (1) Business Day to the Indenture Trustee or its designee for
administration by it of all cash amounts which shall at the time or thereafter
be received by it with respect to the Timeshare Loans (provided, however, that
the Servicer shall continue to be entitled to receive all amounts accrued or
owing to it under this Indenture on or prior to the date of such termination).
The Indenture Trustee shall be entitled to renegotiate the Servicing Fee;
provided, however, no change to the Servicing Fee may be made unless the
Indenture Trustee shall have received the written consent of Holders
representing at least 66-2/3% of the Outstanding Note Balance of the most senior
Class of Notes then Outstanding. Notwithstanding anything herein to the
contrary, in no event shall the Indenture Trustee or Silverleaf be liable for
any Servicing Fee or for any differential in the amount of the Servicing Fee
paid hereunder and the amount necessary to induce any successor Servicer to
assume the obligations of Servicer under this Indenture.
The successor servicer shall be entitled to be reimbursed by the Servicer, (or
from the Trust Estate to the extent set forth in Section 3.4(a)(iii), or
Section 6.6 hereof) if the Servicer is unable to fulfill its obligations
hereunder for all Servicer Termination Costs.
The successor Servicer shall have (i) no liability with respect to any
obligation which was required to be performed by the terminated Servicer prior
to the date that the successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any repurchase obligations, if any, of the
Servicer, (iii) no obligation to pay any taxes required to be paid by the
Servicer, (iv) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer including the original Servicer.
Notwithstanding anything contained in this Indenture to the contrary, any
successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the prior Servicer relating to
the Timeshare Loans (collectively, the “Predecessor Servicer Work Product”),
without any audit or other examination thereof, and such successor Servicer
shall have no duty, responsibility, obligation or liability for the acts and
omissions of the prior Servicer. If any error, inaccuracy, omission or incorrect
or non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.
The Indenture Trustee may appoint an Affiliate as the successor Servicer and the
provisions of this Section 5.4(b) related to the Indenture Trustee shall apply
to such Affiliate.
c.Any successor Servicer, including the Indenture Trustee, shall not be deemed
to be in default or to have breached its duties as successor Servicer hereunder
if the predecessor Servicer shall fail to deliver any required deposit to the
Collection Account or otherwise fail to cooperate with, or take any actions
required by such successor Servicer related to the transfer of servicing
hereunder.
Section 5.5Accountings; Statements and Reports.
a.Monthly Servicer Report. Not later than four (4) Business Days prior to each
Payment Date, the Servicer shall deliver to the Issuer, the Indenture Trustee,
the Backup Servicer and the Placement Agent, a report (the “Monthly Servicer
Report”) substantially in the form of Exhibit D hereto, detailing certain
activity relating to the Timeshare Loans. The Monthly Servicer Report shall be
completed with the information specified therein for the related Due Period and
shall contain such other information as may be reasonably requested by the
Issuer, the Indenture Trustee or the Placement Agent in writing at least five
(5) Business Days prior to the related Determination Date. Each such Monthly
Servicer Report shall be accompanied by an Officer's Certificate of the Servicer
in the form of Exhibit E hereto, certifying the accuracy of the computations
reflected in such Monthly Servicer Report. If a Guaranty Default Event shall
occur, the Servicer shall immediately deliver a revised Monthly Servicer Report
to the Indenture Trustee, the Backup Servicer and the Placement Agent.
b.Certification as to Compliance. The Servicer shall deliver to the Issuer, the
Indenture Trustee and the Placement Agent, an Officer's Certificate on or before
April 30 of each year commencing in 2012: (x) to the effect that a review of the
activities of the Servicer during the preceding calendar year, and of its
performance under this Indenture during such period has been made under the
supervision of the officers executing such Officer's Certificate with a view to
determining whether during such period, to the best of such officer's knowledge,
the Servicer had performed and observed all of its obligations under this
Indenture, and either (A) stating that based on such review, no Servicer Event
of Default is known to have occurred and is continuing, or (B) if such a
Servicer Event of Default is known to have occurred and is continuing,
specifying such Servicer Event of Default and the nature and status thereof.
c.Annual Accountants' Reports. On or before each April 30 of each year
commencing in 2012, the Servicer (unless the Indenture Trustee is the Servicer)
shall (i) cause a firm of independent public accountants to furnish a
certificate or statement (and the Servicer shall provide a copy of such
certificate or statement to the Issuer, the Indenture Trustee and the Placement
Agent), to the effect that (1) such firm has examined and audited the Servicer's
servicing controls and procedures for the previous calendar year and that such
independent public accountants have examined certain documents and records
(including computer records) and servicing procedures of the Servicer relating
to the Timeshare Loans, (2) they have examined the most recent Monthly Servicer
Report prepared by the Servicer and three other Monthly Servicer Reports chosen
at random by such firm and compared such Monthly Servicer Reports with the
information contained in such documents and records, (3) their examination
included such tests and procedures as they considered necessary in the
circumstances, (4) their examinations and comparisons described under clauses
(1) and (2) above disclosed no exceptions which, in their opinion, were
material, relating to such Timeshare Loans or such Monthly Servicer Reports, or
if any such exceptions were disclosed thereby, setting forth such exceptions
which, in their opinion, were material, (5) on the basis of such examinations
and comparison, such firm is of the opinion that the Servicer has, during the
relevant period, serviced the Timeshare Loans in compliance with this Indenture
and the other Transaction Documents in all material respects and that such
documents and records have been maintained in accordance with this Indenture and
the other Transaction Documents in all material respects, except in each case
for (A) such exceptions as such firm shall believe to be immaterial and (B) such
other exceptions as shall be set forth in such written report. The report will
also indicate that such firm is independent of the Servicer within the meaning
of the Code of Professional Ethics of the American Institute of Certified Public
Accountants. In the event such independent public accountants require the
Indenture Trustee to agree to the procedures to be performed by such firm in any
of the reports required to be prepared pursuant to this Section 5.5(c), the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Indenture Trustee has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.
d.Report on Proceedings and Servicer Event of Default. (i) Promptly upon a
Responsible Officer of the Servicer's obtaining Knowledge of any proposed or
pending investigation of it by any Governmental Authority or any court or
administrative proceeding which involves or is reasonably likely to involve the
possibility of materially and adversely affecting the properties, business,
prospects, profits or conditions (financial or otherwise) of the Servicer and
its subsidiaries, as a whole, the Servicer shall send written notice specifying
the nature of such investigation or proceeding and what action the Servicer is
taking or proposes to take with respect thereto and evaluating its merits, or
(ii) immediately upon obtaining Knowledge of the existence of any condition or
event which constitutes a Servicer Event of Default, the Servicer shall send
written notice to the Issuer, the Indenture Trustee and the Placement Agent
describing its nature and period of existence and what action the Servicer is
taking or proposes to take with respect thereto.
e.Financial Statements. If the initial Servicer ceases to be a public company or
its financial statements are no longer publicly available, it shall furnish or
cause to be furnished to the Placement Agent and the Indenture Trustee on behalf
of the Noteholders:
i.    
Annual Reporting. Within 100 days after the close of its fiscal year, audited,
unqualified financial statements (which shall include balance sheets, statements
of income and retained earnings and a statement of cash flows) for such fiscal
year certified by independent public accountants.

ii.    
Quarterly Reporting. Within 55 days after the close of the first three (3)
quarterly periods of its fiscal year, balance sheets as at the close of each
such period and statements of income and retained earnings and a statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer.

 
Section 5.6Records.
The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute part of the Trust Estate) at the address specified in Section 13.3
hereof or, upon fifteen (15) days' notice to the Issuer and the Indenture
Trustee, at such other place where any Servicing Officer of the Servicer is
located (or upon 24 hours' written notice if an Event of Default or Servicer
Event of Default shall have occurred).
Section 5.7Fidelity Bond and Errors and Omissions Insurance.
The Servicer shall maintain or cause to be maintained fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and in amounts
as is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors; provided
that such insurance shall be in a minimum amount of $1,000,000 per policy and
shall name the Indenture Trustee as an additional insured. No provision of this
Section 5.7 requiring such fidelity bond or errors and omissions insurance shall
diminish or relieve the Servicer from its duties and obligations as set forth in
this Indenture. The Servicer shall be deemed to have complied with this
provision if one of its respective Affiliates has such fidelity bond or errors
and omissions insurance coverage and, by the terms of such fidelity bond or
errors and omissions insurance policy, the coverage afforded thereunder extends
to the Servicer. Upon a request of the Indenture Trustee, the Servicer shall
deliver to the Indenture Trustee, a certification evidencing coverage under such
fidelity bond and the errors and omissions insurance. Any such fidelity bond or
errors and omissions insurance policy shall not be canceled or modified in a
materially adverse manner without ten (10) Business Days' prior written notice
to the Indenture Trustee.
Section 5.8Merger or Consolidation of the Servicer.
a.The Servicer shall promptly provide written notice to the Indenture Trustee of
any merger or consolidation of the Servicer. The Servicer shall keep in full
effect its existence, rights and franchise as a corporation under the laws of
the state of its incorporation except as permitted herein, and shall obtain and
preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Indenture or any of the Timeshare Loans and
to perform its duties under this Indenture.
b.Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to lawfully transact business in the state or states in which the
related Timeshare Properties it is to service are situated; (ii) is a U.S.
Person, and (iii) delivers to the Indenture Trustee (1) an agreement, in form
and substance reasonably satisfactory to the Indenture Trustee, which contains
an assumption by such successor entity of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Servicer under this Indenture and the other Transaction Documents to which the
Servicer is a party and (2) an opinion of counsel as to the enforceability of
such agreement.
Section 5.9Sub-Servicing.
a.The Servicer may enter into one or more sub-servicing agreements with a
sub-servicer upon such terms and conditions as the Servicer may reasonably agree
and as are not inconsistent with this Indenture. References herein to actions
taken or to be taken by the Servicer in servicing the Timeshare Loans include
actions taken or to be taken by a sub-servicer on behalf of the Servicer. The
Servicer shall be solely responsible for any sub-servicing fees due and payable
to such sub-servicer.
b.Notwithstanding any sub-servicing agreement, the Servicer shall remain
obligated and liable for the servicing and administering of the Timeshare Loans
in accordance with this Indenture, without diminution of such obligation or
liability by virtue of such sub-servicing agreement, and to the same extent and
under the same terms and conditions as if the Servicer alone were servicing and
administering the Timeshare Loans.
Section 5.10Servicer Resignation.
The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until a successor servicer, acceptable to the
Issuer, the Indenture Trustee and the Holders representing at least 66-2/3% of
the Outstanding Note Balance of the most senior Class of Notes then Outstanding,
enters into an agreement in form and substance satisfactory to the Indenture
Trustee, which contains an assumption by such successor servicer of the due and
punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture from and after the
date of assumption. Upon such resignation, the Servicer shall comply with
Section 5.4(b) hereunder.
Except as provided in the immediately preceding paragraph or elsewhere in this
Indenture, or as provided with respect to the survival of indemnifications
herein, the duties and obligations of the Servicer under this Indenture shall
continue until this Indenture shall have been terminated as provided herein. The
duties and obligations of the Servicer hereunder shall survive the exercise by
the Indenture Trustee of any right or remedy under this Indenture or the
enforcement by the Indenture Trustee of any provision of this Indenture.
Section 5.11Fees and Expenses.
As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Section 3.4
and Section 6.6 hereof, the Servicing Fee and any Additional Servicing
Compensation. Other than Liquidation Expenses, the Servicer shall pay all
expenses incurred by it in connection with its servicing activities hereunder.
Section 5.12Access to Certain Documentation.
Upon ten (10) Business Days' prior written notice (or one Business Day's prior
written notice after the occurrence and during the continuance of an Event of
Default or a Servicer Event of Default), the Servicer will, from time to time
during regular business hours, as requested by the Issuer, the Indenture Trustee
or any Noteholder and, prior to the occurrence of a Servicer Event of Default,
at the expense of the Issuer or such Noteholder and upon the occurrence and
continuance of a Servicer Event of Default, at the expense of the Servicer,
permit the Issuer, the Indenture Trustee or any Noteholder or its agents or
representatives (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to the servicing
of the Timeshare Loans serviced by it and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Timeshare Loans with
any of the officers, employees or accountants of the Servicer having knowledge
of such matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12.
Section 5.13No Offset.
Prior to the termination of this Indenture, the obligations of the Servicer
under this Indenture shall not be subject to any defense, counterclaim or right
of offset which the Servicer has or may have against the Issuer, the Indenture
Trustee or any Noteholder, whether in respect of this Indenture, any Timeshare
Loan or otherwise.
Section 5.14Account Statements.
In connection with the Servicer's preparation of the Monthly Servicer Reports,
the Indenture Trustee agrees to deliver to the Servicer via electronic delivery
a monthly statement providing account balances of each of the Trust Accounts.
Section 5.15Indemnification; Third Party Claim.
The Servicer agrees to indemnify the Issuer, the Indenture Trustee, the Backup
Servicer, the Custodian and the Noteholders from and against any and all actual
damages (excluding economic losses related to the collectability of any
Timeshare Loan), claims, reasonable attorneys' fees and related costs,
judgments, and any other costs, fees and expenses that each may sustain because
of the failure of the Servicer to service the Timeshare Loans in accordance with
the Servicing Standard or otherwise perform its obligations and duties hereunder
in compliance with the terms of this Indenture, or because of any act or
omission by the Servicer due to its negligence or willful misconduct in
connection with its maintenance and custody of any funds, documents and records
under this Indenture, or its release thereof except as contemplated by this
Indenture; provided, however, the Servicer shall not be obligated to indemnify
any party hereunder to the extent the related liability results from such
party's gross negligence or willful misconduct. The Servicer shall immediately
notify the Issuer and the Indenture Trustee if it has Knowledge of a claim made
by a third party with respect to the Timeshare Loans, and, if such claim relates
to the servicing of the Timeshare Loans by the Servicer, the Servicer shall
assume, with the consent of the Indenture Trustee, the defense of any such claim
and pay all expenses in connection therewith, including reasonable counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it. In addition, so long as Silverleaf or any Affiliate thereof
acts as Servicer, the Servicer hereby agrees to indemnify the Indenture Trustee
and its officers, directors, employees and agents for, and to hold them harmless
against, any loss, liability or expense, including any loss, liability or
expense directly or indirectly incurred (regardless of negligence or bad faith
on the part of the Indenture Trustee or the Servicer) to the extent that such
loss, liability or expense arose of out of or was imposed on the Indenture
Trustee as a result of any penalty or other cost imposed by the Internal Revenue
Service or other taxing authority. This Section 5.15 shall survive the
termination of this Indenture or the resignation or removal of the Servicer
hereunder.
Section 5.16Backup Servicer.
a.Backup Servicing Agreement. The Issuer, the Indenture Trustee, the Servicer
and the Backup Servicer hereby agree to execute the Backup Servicing Agreement.
The Backup Servicer shall be responsible for each of the duties and obligations
imposed upon it by the provisions of the Backup Servicing Agreement and shall
have no duties or obligations under any Transaction Document to which it is not
a party.
b.Termination of Servicer; Cooperation. In the event that the Servicer is
terminated or resigns in accordance with the terms of this Indenture, the Backup
Servicer agrees that the Backup Servicing Agreement will be terminated. The
Backup Servicer agrees to cooperate in good faith with any successor Servicer to
effect a transition of the servicing obligations by the Servicer and the Backup
Servicer to any successor Servicer.
c.Reserved.
d.Backup Servicing Fee. The Backup Servicer shall receive its Backup Servicing
Fee in accordance with Sections 3.4 or 6.6, as applicable.
e.Termination of Backup Servicer. Notwithstanding anything to the contrary
herein, the Indenture Trustee shall have the right to remove the Backup Servicer
with or without cause at any time and replace the Backup Servicer pursuant to
the provisions of the Backup Servicing Agreement. In the event that the
Indenture Trustee shall exercise its rights to remove and replace Wells Fargo
Bank, National Association as Backup Servicer, Wells Fargo Bank, National
Association shall have no further obligation to perform the duties of the Backup
Servicer under this Indenture. In the event of a termination of the Backup
Servicing Agreement prior to the termination or resignation of Silverleaf as the
Servicer hereunder, the Indenture Trustee shall appoint a successor Backup
Servicer reasonably acceptable to the Indenture Trustee. Upon the termination or
resignation of the Backup Servicer, the Indenture Trustee shall be deemed to
represent, warrant and covenant that it will service or engage a subservicer to
perform each of the servicing duties and responsibilities described in this
Indenture.
 
Section 5.17Reserved.
 
Section 5.18Recordation.
As soon as practicable after the Closing Date or Transfer Date, as applicable
(but in no event later than 10 Business Days or 60 days with respect to
Timeshare Loans for which the original Mortgages are still at the related
recording office) after such date, the Servicer shall cause all Assignments of
Mortgage in respect of the Timeshare Loans to be recorded in the appropriate
offices. The Servicer agrees to cause all evidences of recordation to be
delivered to the Custodian to be held as part of the Timeshare Loan Files.
 
ARTICLE VI
EVENTS OF DEFAULT; REMEDIES
Section 6.1Events of Default.
“Event of Default” wherever used herein with respect to Notes, means any one of
the following events:
a.a default in the payment of Interest Distribution Amounts to any Noteholder on
any Payment Date, the then Aggregate Outstanding Note Balance to the Noteholders
at Stated Maturity or any other payments in respect of any Note, within five (5)
Business Days after such payment becomes due and payable; or
b.a failure by Silverleaf, in its capacity as the Originator or the Servicer, as
applicable, to repurchase any Defective Timeshare Loan or substitute a Qualified
Substitute Loan for a Defective Timeshare Loan within the time period specified
in the Loan Sale Agreement or the Transfer Agreement, as applicable; or
c.a non-monetary default in the performance, or breach, of any covenant of the
Issuer in this Indenture (other than a covenant dealing with a default in the
performance of which or the breach of which is specifically dealt with elsewhere
in this Section 6.1), the continuance of such default or breach for a period of
30 days (or if the Issuer shall have provided evidence satisfactory to the
Indenture Trustee that such default or breach cannot be cured in the 30-day
period and that it is diligently pursuing a cure, 60 days) after the earlier of
(x) the Issuer first acquiring Knowledge thereof, and (y) the Indenture
Trustee's giving written notice thereof to the Issuer; or
d.if any representation or warranty of the Issuer made in this Indenture shall
prove to be incorrect in any material respect as of the time when the same shall
have been made, and such breach is not remedied within 30 days (or if the Issuer
shall have provided evidence satisfactory to the Indenture Trustee that such
breach cannot be cured in the 30-day period and that it is diligently pursuing a
cure, 60 days) after the earlier of (x) the Issuer first acquiring Knowledge
thereof, and (y) the Indenture Trustee's giving written notice thereof to the
Issuer;
e.the entry by a court having jurisdiction over the Issuer of (i) a decree or
order for relief in respect of the Issuer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or (ii) a decree or order adjudging the Issuer as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment, or composition of or in respect of the Issuer under any
applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator, or other similar official of the
Issuer, or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
for relief or any such other decree or order unstayed and in effect for a period
of 60 consecutive days; or
f.the commencement by the Issuer of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Issuer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by the Issuer of a petition or answer or
consent seeking reorganization or relief under any applicable federal or state
law, or the consent by the Issuer to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Issuer or of any
substantial part of its property, or the making by the Issuer of an assignment
for the benefit of creditors, or the Issuer's failure to pay its debts generally
as they become due, or the taking of corporate action by the Issuer in
furtherance of any such action; or
g.the Issuer becoming subject to registration as an “investment company” under
the Investment Company Act of 1940, as amended; or
h.the impairment of the validity of any security interest of the Indenture
Trustee in the Trust Estate in any material respect, except as expressly
permitted hereunder, or the creation of any material encumbrance on or with
respect to the Trust Estate or any portion thereof not otherwise permitted,
which is not stayed or released within ten (10) days of the Issuer having
Knowledge of its creation; or
i.(A) the occurrence and continuance of the Servicer Event of Default set forth
under Section 5.4(a)(iii) hereof or (B) the occurrence and continuance of a
Servicer Event of Default (other than as described in the immediately preceding
clause (A)) that is uncured for two consecutive Due Periods; or
j.on any Payment Date, after application of all Available Funds, (1) the sum of
the Aggregate Loan Balance and the aggregate amounts on deposit in the Reserve
Account and the Prefunding Account being less than (2) the Aggregate Outstanding
Note Balance; or
k.a failure by the Originator as the Servicer to maintain a perfected, first
priority ownership interest (and backup security interest) in the Timeshare
Loans in favor of the Issuer; or
l.(1) any default by the Guarantor under the Guaranty; provided, that with
respect to the first instance only of a default in the payment of the Aggregate
Defaulted Timeshare Loan Make-Whole Amount, such payment default shall not
constitute an Event of Default unless such default shall have continued for a
period of 3 Business Days or (2) the occurrence of an event of the kind
described in clauses (e) or (f) above with respect to the Guarantor; or
m.a failure by the Guarantor to pay any principal of or premium or interest on
any senior receivable indebtedness of the Guarantor or any other default under
any agreement or instrument relating to such indebtedness which has resulted in
the acceleration of such indebtedness; or
n.one or more judgments having been rendered against the Issuer, which are not
being appealed in good faith, for the payment of money in an aggregate amount in
excess of $1,000,000.
For the avoidance of doubt, the amount of principal required to be paid to
Noteholders pursuant to this Indenture is generally limited to the Available
Funds in the Collection Account. Therefore, the failure to pay principal on the
Notes generally will not result in the occurrence of an Event of Default until
the Stated Maturity.
Section 6.2Acceleration of Maturity; Rescission and Annulment.
a.Upon the occurrence and continuance of an Event of Default of the kind
specified in Section 6.1(e) or Section 6.1(f), each Class of Notes shall
automatically become due and payable at its Outstanding Note Balance together
with all accrued and unpaid interest thereon.
b.Upon the occurrence and continuance of an Event of Default, other than as
described in Section 6.2(a), the Indenture Trustee shall, upon notice from
Holders representing at least 66-2/3% of the Outstanding Note Balance of the
most senior Class of Notes then Outstanding, declare each Class of Notes to be
immediately due and payable at its Outstanding Note Balance plus all accrued and
unpaid interest thereon.
c.Reserved
d.Upon any such declaration or automatic acceleration, the Outstanding Note
Balance of each Class of Notes together with all accrued and unpaid interest
thereon shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Issuer.
e.At any time after such a declaration of acceleration has been made but before
a judgment or decree for payment of the money due has been obtained by the
Indenture Trustee as hereinafter in this Article provided, the Holders
representing at least 66-2/3% of the Outstanding Note Balance of the most senior
Class of Notes then Outstanding by written notice to the Issuer and the
Indenture Trustee, may rescind and annul such declaration and its consequences
if-
i.the Issuer has paid or deposited with the Indenture Trustee a sum sufficient
to pay:
1.    
all principal due on any Class of Notes which has become due otherwise than by
such declaration of acceleration and interest thereon from the date when the
same first became due until the date of payment or deposit,

2.    
all interest due with respect to any Class of Notes and, to the extent that
payment of such interest is lawful, interest upon overdue interest from the date
when the same first became due until the date of payment or deposit at a rate
per annum equal to the applicable Note Rate, and

3.    
all sums paid or advanced by the Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements, and advances of each of the Indenture
Trustee and the Servicer, its agents and counsel;

and
ii.all Events of Default with respect to the Notes, other than the non-payment
of the Outstanding Note Balance of each Class of Notes which became due solely
by such declaration of acceleration, have been cured or waived as provided in
Section 6.13 hereof.
f.An automatic acceleration under Section 6.2(a) may only be rescinded and
annulled by Holders representing at least 66-2/3% of the Outstanding Note
Balance of the most senior Class of Notes then Outstanding.
g.Notwithstanding Section 6.2(d) and (e) above, (i) if the Indenture Trustee
shall have commenced making payments as described in Section 6.6, no
acceleration may be rescinded or annulled and (ii) no rescission shall affect
any subsequent Events of Default or impair any rights consequent thereon.
Section 6.3Remedies.
a.If an Event of Default with respect to the Notes occurs and is continuing of
which a Responsible Officer of the Indenture Trustee has Knowledge, the
Indenture Trustee shall immediately give notice to each Noteholder as set forth
in Section 7.2 and shall solicit such Noteholders for advice. The Indenture
Trustee shall then take such action as so directed by the Holders representing
at least 66-2/3% of the Outstanding Note Balance of the most senior Class of
Notes then Outstanding, subject to the provisions of this Indenture.
b.Following any acceleration of the Notes, the Indenture Trustee shall have all
of the rights, powers and remedies with respect to the Trust Estate as are
available to secured parties under the UCC or other applicable law, subject to
the limitations set forth in subsection (d) below and provided such action is
not inconsistent with any other provision of this Indenture. Such rights, powers
and remedies may be exercised by the Indenture Trustee in its own name as
trustee under this Indenture.
c.(i)    If an Event of Default of the kind specified in Section 6.1(a) occurs
and is continuing, the Indenture Trustee is authorized to recover judgment in
its own name and as trustee under this Indenture against the Issuer for the
Aggregate Outstanding Note Balance and interest remaining unpaid with respect to
the Notes.
i.Subject to the provisions set forth herein, if an Event of Default occurs and
is continuing, the Indenture Trustee may, in its discretion, and at the
instruction of the Holders representing at least 66-2/3% of the Outstanding Note
Balance of the most senior Class of Notes then Outstanding, shall, proceed to
protect and enforce its rights and the rights of the Noteholders by such
appropriate judicial or other proceedings as the Indenture Trustee shall deem
most effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy. The
Indenture Trustee shall notify the Issuer, the Servicer and the Noteholders of
any such action.
d.If the Indenture Trustee shall have received instructions, within 45 days from
the date notice pursuant to Section 6.3(a) is first given, from Holders
representing at least 66-2/3% of the Outstanding Note Balance of the most senior
Class of Notes then Outstanding, that such Persons approve of or request the
liquidation of all of the Timeshare Loans, the Indenture Trustee shall to the
extent lawful, promptly sell, dispose of or otherwise liquidate all of the
Timeshare Loans in a commercially reasonable manner and on commercially
reasonable terms, which shall include the solicitation of competitive bids from
third parties including any Noteholder (other than Silverleaf or any Affiliates
thereof), such bids to be approved by the Holders representing at least 66-2/3%
of the Outstanding Note Balance of the most senior Class of Notes then
Outstanding. The Indenture Trustee may obtain a prior determination from any
conservator, receiver or liquidator of the Issuer that the terms and manner of
any proposed sale, disposition or liquidation are commercially reasonable.
 
Section 6.4Indenture Trustee May File Proofs of Claim.
a.In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding related to the Issuer, or any other obligor in respect of
the Notes, or the property of the Issuer, or such other obligor or their
creditors, the Indenture Trustee (irrespective of whether the principal of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Indenture Trustee shall have made any
demand on the Issuer for the payment of overdue principal or interest) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
i.to file and prove a claim for the whole amount of principal and interest owing
and unpaid in respect of the Notes and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Indenture
Trustee and any predecessor Indenture Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and any predecessor Indenture Trustee, their agents and counsel) and of
the Noteholders allowed in such judicial proceeding;
ii.to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same; and
iii.to participate as a member, voting or otherwise, of any official committee
of creditors appointed in such matter;
and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.
b.Nothing herein contained shall be deemed to authorize the Indenture Trustee to
authorize, consent to, accept or adopt on behalf of any Noteholder any plan of
reorganization, agreement, adjustment or composition affecting the Notes or the
rights of any Noteholder thereof or affecting the Timeshare Loans or the other
assets included in the Trust Estate or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.
 
Section 6.5Indenture Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets included in the Trust Estate may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee under this Indenture, and any recovery of judgment shall, after
provisions for the payment of reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee and any predecessor Indenture Trustee,
their agents and counsel, be for the benefit of the Noteholders in respect of
which such judgment has been recovered, and distributed pursuant to the
priorities contemplated by Section 3.4 and Section 6.6 hereof, as applicable.
Section 6.6Application of Money Collected.
a.If a Payment Default Event shall have occurred and the Indenture Trustee has
not yet effected the remedies under Section 6.3(d) and Section 6.16 hereof, any
money collected by the Indenture Trustee in respect of the Trust Estate and any
other money that may be held thereafter by the Indenture Trustee as security for
the Notes, including, without limitation, the amounts on deposit in the Reserve
Account, the Prefunding Account and the Capitalized Interest Account, shall be
applied in the following order on each Payment Date:
i.to the Indenture Trustee, the Indenture Trustee Fee, plus any accrued and
unpaid Indenture Trustee Fees with respect to prior Payment Dates, and any
out-of-pocket expenses of the Indenture Trustee incurred and not reimbursed in
connection with its obligations and duties under the Indenture;
ii.to the payment of the Texas franchise tax, if any, imposed on the Issuer, to
the extent not paid by Silverleaf;
iii.to the Servicer, the Servicing Fee, plus any accrued and unpaid Servicing
Fees with respect to prior Payment Dates and to the successor Servicer, if any,
the Servicer Transition Expenses, if any (up to a cumulative total of $100,000);
iv.to the Backup Servicer, to the extent not previously paid, the Backup
Servicing Fee, plus any accrued and unpaid Backup Servicing Fees;
v.to the Class A Noteholders, the Class A Interest Distribution Amount;
vi.to the Class B Noteholders, the Class B Interest Distribution Amount;
vii.to the Class A Noteholders, as a distribution of principal, all remaining
Available Funds, until the Outstanding Note Balance of the Class A Notes is
reduced to zero;
viii.to the Class B Noteholders, as a distribution of principal, all remaining
Available Funds, until the Outstanding Note Balance of the Class B Notes is
reduced to zero;
ix.to the Indenture Trustee, any out-of-pocket expenses of the Indenture Trustee
not paid in accordance with (i) above; and
x.any remaining Available Funds to the holder of the Residual Certificate.
b.If (i) (A) a Payment Default Event shall have occurred or (B) each Class of
Notes shall otherwise have been declared due and payable following an Event of
Default and (ii) the Indenture Trustee shall have effected a sale of the Trust
Estate under Section 6.3(d) and Section 6.16 hereof ((i) and (ii), a “Trust
Estate Liquidation Event”), any money collected by the Indenture Trustee in
respect of the Trust Estate and any other money that may be held hereafter by
the Indenture Trustee as security for the Notes, including without limitation
the amounts on deposit in the Reserve Account, the Prefunding Account and the
Capitalized Interest Account (all such amounts, collectively “Default
Collections”) shall be applied in the following order on each Payment Date:
i.to the Indenture Trustee, any accrued and unpaid Indenture Trustee Fees and
any out-of-pocket expenses of the Indenture Trustee incurred and not reimbursed
as of such date;
ii.to the payment of the Texas franchise tax, if any, imposed on the Issuer, to
the extent not paid by Silverleaf;
iii.to the Servicer, any accrued and unpaid Servicing Fees with respect to prior
Payment Dates and to the successor Servicer, if any, the Servicer Transition
Expenses, if any (up to a cumulative total of $100,000);
iv.to the Backup Servicer, any unpaid Backup Servicing Fees with respect to
prior Payment Dates;
v.to the Class A Noteholders, the Class A Interest Distribution Amount;
vi.to the Class A Noteholders, as a distribution of principal, all remaining
Default Collections until the Outstanding Note Balance of the Class A Notes is
reduced to zero;
vii.to the Class B Noteholders, the Class B Interest Distribution Amount;
viii.to the Class B Noteholders, as a distribution of principal, all remaining
Default Collections until the Outstanding Note Balance of the Class B Notes is
reduced to zero; and
ix.to the holder of the Residual Certificate, any remaining amounts.
c.Notwithstanding the occurrence and continuation of an Event of Default, prior
to the occurrence of a Payment Default Event or Sequential Pay Event,
Noteholders shall continue to be paid in the manner and priorities described in
Section 3.4(a) hereof.
 
Section 6.7Limitation on Suits.
No Noteholder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture or for any other remedy hereunder,
unless:
a.there is a continuing Event of Default and such Noteholder has previously
given written notice to the Indenture Trustee of a continuing Event of Default;
i.such Noteholder or Noteholders have offered to the Indenture Trustee
reasonable indemnity (which may be in the form of written assurances) against
the costs, expenses and liabilities to be incurred in compliance with such
request;
ii.the Indenture Trustee, for 30 days after its receipt of such notice, request
and offer of indemnity, has failed to institute any such proceeding; and
iii.no direction inconsistent with such written request has been given to the
Indenture Trustee during such 30-day period by the Holders representing at least
66-2/3% of the Outstanding Note Balance of the most senior Class of Notes then
Outstanding;
iv.it being understood and intended that no one or more of such Noteholders
shall have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Noteholders, or to obtain or to seek to obtain priority or preference over
any other Noteholders or to enforce any right under this Indenture, except in
the manner herein provided and for the ratable benefit of all such Noteholders.
It is further understood and intended that so long as any portion of the Notes
remains Outstanding, the Servicer shall not have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture (other than
for the enforcement of Section 3.4 hereof) or for the appointment of a receiver
or trustee (including without limitation a proceeding under the Bankruptcy
Code), or for any other remedy hereunder. Nothing in this Section 6.7 shall be
construed as limiting the rights of otherwise qualified Noteholders to petition
a court for the removal of a Indenture Trustee pursuant to Section 7.8 hereof.
 
Section 6.8Unconditional Right of Noteholders to Receive Principal and Interest.
Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, the Holder of any Note shall have the
absolute and unconditional right to receive payment of the principal of, and
interest on, such Note as such payments of principal and interest become due,
including on the Stated Maturity, and such right shall not be impaired without
the consent of such Noteholder.
Section 6.9Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such noteholder, then and, in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.
Section 6.10Rights and Remedies Cumulative.
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in Section 2.5(f) hereof, no right
or remedy herein conferred upon or reserved to the Indenture Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
Section 6.11Delay or Omission Not Waiver.
No delay or omission of the Indenture Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article VI or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and' as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.
Section 6.12Control by Noteholders.
Except as may otherwise be provided in this Indenture, until such time as the
conditions specified in Sections 11.1(a)(i) and (ii) hereof have been satisfied
in full, the Holders representing at least 66-2/3% of the Outstanding Note
Balance of the most senior Class of Notes then Outstanding, shall have the right
to direct the time, method and place of conducting any proceeding for any remedy
available to the Indenture Trustee, or exercising any trust or power conferred
on the Indenture Trustee; with respect to the Notes. Notwithstanding the
foregoing:
i.no such direction shall be in conflict with any rule of law or with this
Indenture;
ii.the Indenture Trustee shall not be required to follow any such direction
which the Indenture Trustee reasonably believes might result in any personal
liability on the part of the Indenture Trustee for which the Indenture Trustee
is not adequately indemnified; and
iii.the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to each
Noteholder.
 
Section 6.13Waiver of Events of Default.
a.Unless a Sequential Pay Event shall have occurred, the Holders representing at
least 66-2/3% of the Aggregate Outstanding Note Balance then Outstanding, may,
by one or more instruments in writing, waive any Event of Default hereunder and
its consequences, except a continuing Event of Default:
i.in respect of the payment of the principal of or interest on any Note (which
may only be waived by the Holder of such Note), or
ii.in respect of a covenant or provision hereof which under Article IX hereof
cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected (which only may be waived by the Holders of all
Outstanding Notes affected).
b.A copy of each waiver pursuant to Section 6.13(a) hereof shall be furnished by
the Indenture Trustee to each Noteholder. Upon any such waiver, such Event of
Default shall cease to exist and shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Event of Default or impair any right consequent thereon.
 
Section 6.14Undertaking for Costs.
All parties to this Indenture agree (and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys' fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section shall not apply to (i) any suit instituted by
the Indenture Trustee, (ii) to any suit instituted by any Noteholder, or group
of Holders representing at least 66-2/3% of the Outstanding Note Balance of the
most senior Class of Notes then Outstanding, or (iii) to any suit instituted by
any Noteholder for the enforcement of the payment of the principal of or
interest on any Note on or after the maturities for such payments, including the
Stated Maturity, as applicable.
Section 6.15Reserved.
 
Section 6.16Trust Estate.
a.The power to effect the sale of the Trust Estate pursuant to Section 6.3
hereof shall continue unimpaired until all the Trust Estate shall have been sold
or all amounts payable on the Notes shall have been paid or losses allocated
thereto and borne thereby. The Indenture Trustee may from time to time, upon
directions in accordance with Section 6.12 hereof, postpone any public sale by
public announcement made at the time and place of such sale.
b.Unless required by applicable law, the Indenture Trustee shall not sell to a
third party the Trust Estate, or any portion thereof except as permitted under
Section 6.3(d) hereof.
c.In connection with a sale of the Trust Estate:
i.any one or more Noteholders may bid for and purchase the property offered for
sale, and upon compliance with the terms of sale may hold, retain, and possess
and dispose of such property, without further accountability, and any Noteholder
may, in paying the purchase money therefor, deliver in lieu of cash any
Outstanding Notes or claims for interest thereon for credit in the amount that
shall, upon distribution of the net proceeds of such sale, be payable thereon,
and the Notes, in case the amounts so payable thereon shall be less than the
amount due thereon, shall be returned to the Noteholders after being
appropriately stamped to show such partial payment;
ii.the Indenture Trustee shall execute and deliver an appropriate instrument of
conveyance prepared by the Servicer transferring the Issuer's interest in the
Trust Estate without recourse, representation or warranty in any portion of the
Trust Estate in connection with a sale thereof;
iii.the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey the Issuer's interest in
any portion of the Trust Estate in connection with a sale thereof, and to take
all action necessary to effect such sale;
iv.no purchaser or transferee at such a sale shall be bound to ascertain the
Indenture Trustee's authority, inquire into the satisfaction of any conditions
precedent or see to the application of any moneys; and
v.the method, manner, time, place and terms of any sale of the Trust Estate
shall be commercially reasonable; and
vi.except as set forth in Section 5.3(b)(iv), none of Silverleaf or its
Affiliates may bid for and purchase the Timeshare Loans offered for sale by the
Indenture Trustee pursuant to Section 6.16(c)(i).
Section 6.17Action on Notes.
The Indenture Trustee's right to seek and recover judgment on the Notes or under
this Indenture or any other Transaction Document shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture or any other Transaction Document. Neither the Lien of this
Indenture nor any rights or remedies of the Indenture Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Trust Estate or upon any of the assets of the Issuer. Any money
or property collected by the Indenture Trustee shall be applied in accordance
with the provisions of this Indenture.
Section 6.18Performance and Enforcement of Certain Obligations.
Promptly following a request from the Indenture Trustee, the Issuer shall take
all such lawful action as the Indenture Trustee may request to compel or secure
the performance and observance by the Originator and the Servicer, as
applicable, of each of their respective obligations to the Issuer under or in
connection with the Transfer Agreement, the Loan Sale Agreement and any other
Transaction Document and to exercise any and all rights, remedies, powers and
privileges lawfully available to the Issuer under or in connection with the
Transfer Agreement, the Loan Sale Agreement or any other Transaction Document to
the extent, and in the manner directed by the Indenture Trustee, including the
transmission of notices of default on the part of the Originator or the Servicer
thereunder and the institution of legal or administrative actions or proceedings
to compel or secure performance by the Originator or the Servicer of each of
their obligations under the Transfer Agreement, the Loan Sale Agreement and the
other Transaction Documents.
ARTICLE VII
THE INDENTURE TRUSTEE
Section 7.1Certain Duties.
a.The Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Indenture Trustee.
Except as expressly set forth herein, the Indenture Trustee shall have no
obligation to monitor the performance of the Servicer under the Transaction
Documents.
b.In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed herein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture; provided, however, the
Indenture Trustee shall not be required to verify or recalculate the contents
thereof.
c.In case an Event of Default or a Servicer Event of Default (resulting in the
appointment of the Indenture Trustee as successor Servicer) has occurred and is
continuing, the Indenture Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person's own affairs; provided, however,
that no provision in this Indenture shall be construed to limit the obligations
of the Indenture Trustee to provide notices under Section 7.2 hereof.
d.The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee reasonable security or indemnity
acceptable to the Indenture Trustee (which may be in the form of written
assurances) against the costs, expenses and liabilities which might be incurred
by it in compliance with such request or direction.
e.No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith, except that:
i.this Section shall not be construed to limit the effect of Section 7.1(a) and
(b) hereof;
ii.the Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it shall be proved that the Indenture
Trustee shall have been negligent in ascertaining the pertinent facts; and
iii.the Indenture Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under
Sections 6.2(a), (b) or (c) hereof relating to the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred upon the Indenture Trustee, under this
Indenture.
f.Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 7.1.
g.The Indenture Trustee makes no representations or warranties with respect to
the Timeshare Loans or the Notes or the validity or sufficiency of any
assignment of the Timeshare Loans to the Issuer or their pledge to the Indenture
Trustee under this Indenture.
h.Notwithstanding anything to the contrary herein, the Indenture Trustee is not
required to expend or risk its own funds or otherwise incur financial liability
in the performance of any of its duties hereunder or in the exercise of any of
its rights or powers, if it shall have reasonable grounds to believe that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
 
Section 7.2Notice of Events of Default.
The Indenture Trustee shall promptly (but, in any event, within three (3)
Business Days) notify the Issuer, the Servicer, the Noteholders and the holder
of the Residual Certificate upon a Responsible Officer obtaining actual
knowledge of any event which constitutes an Event of Default or a Servicer Event
of Default or would constitute an Event of Default or a Servicer Event of
Default but for the requirement that notice be given or time elapse or both.
Section 7.3Certain Matters Affecting the Indenture Trustee.
Subject to the provisions of Section 7.1 hereof:
a.The Indenture Trustee may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;
b.Any request or direction of any Noteholders, the Issuer, or the Servicer
mentioned herein shall be in writing;
c.Whenever in the performance of its duties hereunder the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer's Certificate or an Opinion of Counsel;
d.The Indenture Trustee may consult with counsel, and the advice of such counsel
or any Opinion of Counsel shall be deemed authorization in respect of any action
taken, suffered, or omitted by it hereunder in good faith and in reliance
thereon;
e.Prior to the occurrence of an Event of Default or after the curing of all
Events of Default which may have occurred, the Indenture Trustee shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by Holders representing at least 66-2/3% of the
Outstanding Note Balance of the most senior Class of Notes then Outstanding;
provided, however, that if the payment within a reasonable time to the Indenture
Trustee of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the reasonable opinion of the Indenture
Trustee, not reasonably assured to the Indenture Trustee by the security
afforded to it by the terms of this Indenture, the Indenture Trustee may require
reasonable indemnity against such cost, expense or liability as a condition to
so proceeding. The reasonable expense of every such examination shall be paid by
the Servicer or, if paid by the Indenture Trustee, shall be reimbursed by the
Servicer upon demand;
f.The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian (which may be an Affiliate of the Indenture Trustee),
and the Indenture Trustee shall not be liable for any acts or omissions of such
agents, attorneys or custodians appointed with due care by it hereunder; and
g.Delivery of any reports, information and documents to the Indenture Trustee
provided for herein or any other Transaction Document is for informational
purposes only (unless otherwise expressly stated), and the Indenture Trustee's
receipt of such shall not constitute constructive knowledge of any information
contained therein or determinable from information contained therein, including
the Servicer's or the Issuer's compliance with any of its representations,
warranties or covenants hereunder (as to which the Indenture Trustee is entitled
to rely exclusively on Officer's Certificates).
 
Section 7.4Indenture Trustee Not Liable for Notes or Timeshare Loans.
a.The Indenture Trustee makes no representations as to the validity or
sufficiency of this Indenture or any Transaction Document, the Notes (other than
the authentication thereof) or of any Timeshare Loan. The Indenture Trustee
shall not be accountable for the use or application by the Issuer of funds paid
to the Issuer in consideration of conveyance of the Timeshare Loans and related
assets to the Indenture Trustee on behalf of the Noteholders.
b.The Indenture Trustee (in its capacity as Indenture Trustee) shall have no
responsibility or liability for or with respect to the validity of any security
interest in any property securing a Timeshare Loan, the existence or validity of
any Timeshare Loan, the validity of the assignment of any Timeshare Loan to the
Indenture Trustee on behalf of the Noteholders or of any intervening assignment,
the review of any Timeshare Loan, any Timeshare Loan File, the completeness of
any Timeshare Loan File, the receipt by the Custodian of any Timeshare Loan or
Timeshare Loan File (it being understood that the Indenture Trustee has not
reviewed and does not intend to review such matters), the performance or
enforcement of any Timeshare Loan, the compliance by the Servicer or the Issuer
with any covenant or the breach by the Servicer or the Issuer of any warranty or
representation made hereunder or in any Transaction Document or the accuracy of
any such warranty or representation, the acts or omissions of the Servicer, the
Issuer or any Obligor, or any action of the Servicer or the Issuer taken in the
name of the Indenture Trustee.
 
Section 7.5Indenture Trustee May Own Notes.
The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
the Indenture Trustee. Any Paying Agent, Note Registrar, co-registrar or
co-paying agent may become the owner or pledgee of Notes with the same rights as
it would have if it were not the Paying Agent, Note Registrar, co-registrar or
co-paying agent.
Section 7.6Indenture Trustee's Fees and Expenses.
On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of out-of-pocket expenses incurred by it in
connection with its responsibilities hereunder in the priorities provided in
Sections 3.4 or 6.6 hereof, as applicable.
Section 7.7Eligibility Requirements for Indenture Trustee.
Other than the initial Indenture Trustee, the Indenture Trustee hereunder shall
at all times (a) be a corporation, national banking association, depository
institution, or trust company organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000, (b) be subject to supervision or examination by federal or
state authority, (c) be capable of maintaining an Eligible Bank Account, (d)
have a long-term unsecured debt rating of not less than “Baa1” from Moody's and
“BBB” from S&P, and (e) shall be acceptable to Holders representing at least
66-2/3% of the Outstanding Note Balance of the most senior Class of Notes then
Outstanding. If such institution publishes reports of condition at least
annually, pursuant to or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section 7.7, the combined
capital and surplus of such institution shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. In case at any time the Indenture Trustee shall cease to be eligible
in accordance with the provisions of this Section 7.7, the Indenture Trustee
shall resign in the manner and with the effect specified in Section 7.8 hereof.
Section 7.8Resignation or Removal of Indenture Trustee.
a.The Indenture Trustee may at any time resign and be discharged with respect to
the Notes by giving 60 days' prior written notice thereof to the Servicer, the
Issuer and the Noteholders. Upon receiving such notice of resignation, the
Issuer shall promptly appoint a successor Indenture Trustee not objected to by
Holders representing more than 66-2/3% of the Outstanding Note Balance of the
most senior Class of Notes then Outstanding, within 30 days after prior written
notice, by written instrument, in sextuplicate, one counterpart of which
instrument shall be delivered to each of the Issuer, the Servicer, the
Noteholders, the holder of the Residual Certificate, the successor Indenture
Trustee and the predecessor Indenture Trustee. If no successor Indenture Trustee
shall have been so appointed and have accepted appointment within 60 days after
the giving of such notice of resignation, the resigning Indenture Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee.
b.If at any time the Indenture Trustee shall cease to be eligible in accordance
with the provisions of Section 7.7 hereof and shall fail to resign after written
request therefor by the Issuer, or if at any time the Indenture Trustee shall be
legally unable to act, fails to perform in any material respect its obligations
under this Indenture, or shall be adjudged a bankrupt or insolvent, or a
receiver of the Indenture Trustee or of its property shall be appointed, or any
public officer shall take charge or control of the Indenture Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Issuer or Holders representing at least 66-2/3% of the
Outstanding Note Balance of the most senior Class of Notes then Outstanding, may
direct the Issuer to remove the Indenture Trustee. If it removes the Indenture
Trustee under the authority of the immediately preceding sentence, the Issuer
shall promptly appoint a successor Indenture Trustee not objected to by Holders
representing at least 66-2/3% of the Outstanding Note Balance of the most senior
Class of Notes then Outstanding, within 30 days after prior written notice, by
written instrument, in sextuplicate, one counterpart of which instrument shall
be delivered to each of the Issuer, the Servicer, the Noteholders, the holder of
the Residual Certificate, the successor Indenture Trustee and the predecessor
Indenture Trustee.
c.Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this
Section 7.8 shall not become effective until acceptance of appointment by the
successor Indenture Trustee as provided in Section 7.9 hereof.
 
Section 7.9Successor Indenture Trustee.
a.Any successor Indenture Trustee appointed as provided in Section 7.8 hereof
shall execute, acknowledge and deliver to each of the Servicer, the Issuer, the
Noteholders, the holder of the Residual Certificate and to its predecessor
Indenture Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Indenture Trustee shall
become effective and such successor Indenture Trustee, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor Indenture Trustee hereunder with like
effect as if originally named Indenture Trustee. The predecessor Indenture
Trustee shall deliver or cause to be delivered to the successor Indenture
Trustee or its custodian any Transaction Documents and statements held by it or
its custodian hereunder; and the Servicer and the Issuer and the predecessor
Indenture Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for the full and certain vesting and
confirmation in the successor Indenture Trustee of all such rights, powers,
duties and obligations.
b.In case of the appointment hereunder of a successor Indenture Trustee with
respect to the Notes, the Issuer, the retiring Indenture Trustee and each
successor Indenture Trustee with respect to the Notes shall execute and deliver
an indenture supplemental hereto wherein each successor Indenture Trustee shall
accept such appointment and which (i) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest in, each
successor Indenture Trustee all the rights, powers, trusts and duties of the
retiring Indenture Trustee with respect to the Notes to which the appointment of
such successor Indenture Trustee relates, (ii) if the retiring Indenture Trustee
is not retiring with respect to all Notes, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Indenture Trustee with respect to the Notes as
to which the retiring Indenture Trustee is not retiring shall continue to be
vested in the retiring Indenture Trustee, and (iii) shall add to or change any
of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the Trust Estate hereunder by more than one
Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that each such Indenture Trustee shall be trustee
of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held by such retiring Indenture Trustee hereunder with
respect to the Notes of that or those to which the appointment of such successor
Indenture Trustee relates.
Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in the
preceding paragraph.
c.No successor Indenture Trustee shall accept appointment as provided in this
Section 7.9 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 7.7 hereof.
d.Upon acceptance of appointment by a successor Indenture Trustee as provided in
this Section 7.9, the Servicer shall mail notice of the succession of such
Indenture Trustee hereunder to each Noteholder at its address as shown in the
Note Register and to the holder of the Residual Certificate. If the Servicer
fails to mail such notice within ten (10) days after acceptance of appointment
by the successor Indenture Trustee, the successor Indenture Trustee shall cause
such notice to be mailed at the expense of the Issuer and the Servicer.
 
Section 7.10Merger or Consolidation of Indenture Trustee.
Any corporation into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to the corporate trust business of the Indenture
Trustee, shall be the successor of the Indenture Trustee hereunder, provided
such corporation shall be eligible under the provisions of Section. 7.7 hereof,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.
Section 7.11Appointment of Co-Indenture Trustee or Separate Indenture Trustee.
a.At any time or times for the purpose of meeting any legal requirement of any
jurisdiction in which any part of the Trust Estate may at the time be located or
in which any action of the Indenture Trustee may be required to be performed or
taken, the Indenture Trustee, the Servicer or the Holders representing at least
66-2/3% of the Outstanding Note Balance of the most senior Class of Notes then
Outstanding, by an instrument in writing signed by it or them, may appoint, at
the reasonable expense of the Issuer and the Servicer, one or more individuals
or corporations to act as separate trustee or separate trustees or co-trustee,
acting jointly with the Indenture Trustee, of all or any part of the Trust
Estate, to the full extent that local law makes it necessary for such separate
trustee or separate trustees or co-trustee acting jointly with the Indenture
Trustee to act. Notwithstanding the appointment of any separate or co-trustee,
the Indenture Trustee shall remain obligated and liable for the obligations of
the Indenture Trustee under this Indenture.
b.The Indenture Trustee and, at the request of the Indenture Trustee, the Issuer
shall execute, acknowledge and deliver all such instruments as may be required
by the legal requirements of any jurisdiction or by any such separate trustee or
separate trustees or co-trustee for the purpose of more fully confirming such
title, rights, or duties to such separate trustee or separate trustees or
co-trustee. Upon the acceptance in writing of such appointment by any such
separate trustee or separate trustees or co-trustee, it, he, she or they shall
be vested with such title to the Trust Estate or any part thereof, and with such
rights, powers, duties and obligations as shall be specified in the instrument
of appointment, and such rights, powers, duties and obligations shall be
conferred or imposed upon and exercised or performed by the Indenture Trustee,
or the Indenture Trustee and such separate trustee or separate trustees or
co-trustees jointly with the Indenture Trustee subject to all the terms of this
Indenture, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate trustee or separate trustees or co-trustee, as the case may be. Any
separate trustee or separate trustees or co-trustee may, at any time by an
instrument in writing, constitute the Indenture Trustee its attorney-in-fact and
agent with full power and authority to do all acts and things and to exercise
all discretion on its behalf and in its name. In any case, if any such separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, the title to the Trust Estate and all assets, property, rights, power
duties and obligations and duties of such separate trustee or co-trustee shall,
so far as permitted by law, vest in and be exercised by the Indenture Trustee,
without the appointment of a successor to such separate trustee or co-trustee
unless and until a successor is appointed.
c.All provisions of this Indenture which are for the benefit of the Indenture
Trustee shall extend to and apply to each separate trustee or co-trustee
appointed pursuant to the foregoing provisions of this Section 7.11.
d.Every additional trustee and separate trustee hereunder shall, to the extent
permitted by law, be appointed and act and the Indenture Trustee shall act,
subject to the following provisions and conditions: (i) all powers, duties and
obligations and rights conferred upon the Indenture Trustee in respect of the
receipt, custody, investment and payment of monies shall be exercised solely by
the Indenture Trustee; (ii) all other rights, powers, duties and obligations
conferred or imposed upon the Indenture Trustee shall be conferred or imposed
and exercised or performed by the Indenture Trustee and such additional trustee
or trustees and separate trustee or trustees jointly except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, the Indenture Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Timeshare Properties in any such
jurisdiction) shall be exercised and performed by such additional trustee or
trustees or separate trustee or trustees; (iii) no power hereby given to, or
exercisable by, any such additional trustee or separate trustee shall be
exercised hereunder by such trustee except jointly with, or with the consent of,
the Indenture Trustee; and (iv) no trustee hereunder shall be personally liable
by reason of any act or omission of any other trustee hereunder.
If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.
e.Any request, approval or consent in writing by the Indenture Trustee to any
additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.
f.Notwithstanding any other provision of this Section 7.11, the powers of any
additional trustee or separate trustee shall not exceed those of the Indenture
Trustee hereunder.
 
Section 7.12Paying Agent and Note Registrar Rights.
So long as the Indenture Trustee is the Paying Agent and Note Registrar, the
Paying Agent and Note Registrar shall be entitled to the rights, benefits and
immunities of the Indenture Trustee as set forth in this Article VII to the same
extent and as fully as though named in place of the Indenture Trustee herein.
The Paying Agent shall be compensated out of the Indenture Trustee Fee.
Section 7.13Authorization.
The Issuer hereby authorizes and directs the Indenture Trustee to enter into the
Lockbox Agreement. Pursuant to the Lockbox Agreement, the Indenture Trustee
agrees to cause to be established and maintained an account (the “Lockbox
Account”) for the benefit of the Noteholders. The Lockbox Account will be titled
as follows “Silverleaf Timeshare Loan-Backed Notes, Series 2010-C-Blocked
Account, Wells Fargo Bank, National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee is authorized and directed to
act as titleholder of the Lockbox Account in accordance with the terms of the
Lockbox Agreement for the benefit of the Noteholders with interests in the funds
on deposit in such accounts. In addition, the Indenture Trustee is hereby
authorized to enter into, execute, deliver and perform under, each of the
applicable Transaction Documents. The Lockbox Bank will be required to transfer
and will be permitted to withdraw funds from the Lockbox Account in accordance
with the Lockbox Agreement.
Section 7.14Maintenance of Office or Agency.
The Indenture Trustee will maintain in the City of Minneapolis, Minnesota, an
office or agency where Notes may be surrendered for registration of transfer or
exchange, and where notices and demands to or upon the Indenture Trustee in
respect of the Notes and this Indenture may be served. The Indenture Trustee
will give prompt written notice to the Issuer, the Servicer and the Noteholders
of the location, and of any change in the location, of any such office or agency
or shall fail to furnish the Issuer or the Servicer with the address thereof,
such surrenders, notices and demands may be made or served at the Corporate
Trust Office, and the Issuer hereby appoints the Indenture Trustee as its agent
to receive all such surrenders, notices and demands.
ARTICLE VIII
COVENANTS OF THE ISSUER
Section 8.1Payment of Principal and Interest.
The Issuer will cause the due and punctual payment of the principal of, and
interest on, the Notes in accordance with the terms of the Notes and this
Indenture.
Section 8.2Reserved.
 
Section 8.3Money for Payments to Noteholders to Be Held in Trust.
a.All payments of amounts due and payable with respect to any Notes that are to
be made from amounts withdrawn from the Trust Accounts pursuant to Sections 3.4
or 6.6 hereof shall be made on behalf of the Issuer by the Indenture Trustee,
and no amounts so withdrawn from the Collection Account for payments of Notes
shall be paid over to the Issuer under any circumstances, except as provided in
this Section 8.3, in Section 3.4 or Section 6.6, as the case may be.
b.In making payments hereunder, the Indenture Trustee will hold all sums held by
it for the payment of amounts due with respect to the Notes in trust for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided and pay such sums to such
Persons as herein provided.
c.Except as required by applicable law, any money held by the Indenture Trustee
or the Paying Agent in trust for the payment of any amount due with respect to
any Note shall not bear interest and if remaining unclaimed for two (2) years
after such amount has become due and payable to the Noteholder shall be
discharged from such trust and, subject to applicable escheat laws, and so long
as no Event of Default has occurred and is continuing, paid to the Issuer upon
request; otherwise, such amounts shall be redeposited in the Collection Account
as Available Funds, and such Noteholder shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment thereof (but only to the
extent of the amounts so paid to the Issuer), and all liability of the Indenture
Trustee or the Paying Agent with respect to such trust money shall thereupon
cease; provided, however, that the Indenture Trustee or the Paying Agent, before
being required to make any such repayment, shall cause to be published once, at
the expense and direction of the Issuer, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in the City of New York, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer. The Indenture Trustee or the Paying Agent shall
also adopt and employ, at the expense and direction of the Issuer, any other
reasonable means of notification of such repayment (including, but not limited
to, mailing notice of such repayment to Noteholders whose Notes have been called
but have not been surrendered for redemption or whose right to or interest in
moneys due and payable but not claimed is determinable) from the records of the
Indenture Trustee or of any Paying Agent, at the last address of record for each
such Noteholder.
d.The Issuer will cause each Paying Agent to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent shall agree with the
Indenture Trustee (and if the Indenture Trustee is the Paying Agent, it hereby
so agrees), subject to the provisions of this Section 8.3, that such Paying
Agent will:
i.give the Indenture Trustee notice of any occurrence that is, or with notice or
with the lapse of time or both would become, an Event of Default by the Issuer
of which it has actual knowledge in the making of any payment required to be
made with respect to the Notes;
ii.at any time during the continuance of any such occurrence described in clause
(i) above, upon the written request of the Indenture Trustee, pay to the
Indenture Trustee all sums so held in trust by such Paying Agent;
iii.immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of Notes if at any time it
ceases to meet the standards required to be met by a Paying Agent at the time of
its appointment; and
iv.comply with all requirements of the Code or any applicable state law with
respect to the withholding from any payments made by it on any Notes of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which the sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such monies.
Section 8.4Existence; Merger; Consolidation, etc.
a.The Issuer will keep in full effect its existence, rights and franchises as a
limited liability company under the laws of the State of Delaware, and will
obtain and preserve its qualification to do business as a foreign entity in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Indenture, the Notes or any of the Timeshare
Loans.
b.The Issuer shall at all times observe and comply in all material respects with
(i) all laws applicable to it, (ii) all requirements of law in the declaration
and payment of distributions, and (iii) all requisite and appropriate
formalities in the management of its business and affairs and the conduct of the
transactions contemplated hereby.
c.The Issuer shall not (i) consolidate or merge with or into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
other Person or (ii) commingle its assets with those of any other Person.
d.The Issuer shall not become an “investment company” or under the “control” of
an “investment company” as such terms are defined in the Investment Company Act
of 1940, as amended (or any successor or amendatory statute), and the rules and
regulations thereunder (taking into account not only the general definition of
the term “investment company” but also any available exceptions to such general
definition); provided, however, that the Issuer shall be in compliance with this
Section 8.4 if it shall have obtained an order exempting it from regulation as
an “investment company” so long as it is in compliance with the conditions
imposed in such order.
 
Section 8.5Protection of Trust Estate; Further Assurances.
a.The Issuer will from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance, and other instruments, and will take such
other action as may be necessary or advisable to:
i.Grant more effectively the assets comprising all or any portion of the Trust
Estate;
ii.maintain or preserve the Lien of this Indenture or carry out more effectively
the purposes hereof;
iii.publish notice of, or protect the validity of, any Grant made or to be made
by this Indenture and perfect the security interest contemplated hereby in favor
of the Indenture Trustee in each of the Timeshare Loans and all other property
included in the Trust Estate; provided, that the Issuer shall not be required to
cause the recordation of the Indenture Trustee's name as Lien holder on the
related title documents for the Timeshare Properties so long as no Event of
Default has occurred and is continuing;
iv.enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to, actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and
v.preserve and defend title to the Timeshare Loans (including the right to
receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.
b.The Issuer will not take any action and will use its commercially reasonable
efforts not to permit any action to be taken by others that would release any
Person from any of such Person's material covenants or obligations under any
instrument or agreement included in the Trust Estate or that would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture or the Custodial Agreement or such other
instrument or agreement.
c.The Issuer may contract with or otherwise obtain the assistance of other
Persons to assist it in performing its duties under this Indenture, and any
performance of such duties by a Person identified to the Indenture Trustee in an
Officer's Certificate of the Issuer shall be deemed to be action taken by the
Issuer, provided, however that no appointment of such Person shall relieve the
Issuer of its duties and obligations hereunder. Initially, the Issuer has
contracted with the Servicer, Indenture Trustee and the Custodian pursuant to
this Indenture to assist the Issuer in performing its duties under this
Indenture and the other Transaction Documents.
d.The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements included in the Trust Estate.
e.Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees (i) that it will not, without the prior written
consent of the Indenture Trustee and the Holders representing at least 66-2/3%
of the Outstanding Note Balance of the most senior Class of Notes then
Outstanding, amend, modify, waive, supplement, terminate or surrender, or agree
to any amendment, modification, supplement, termination, waiver or surrender of,
the terms of any Timeshare Loan (except to the extent otherwise provided in this
Indenture or in the Timeshare Loan Documents) or the Transaction Documents, or
waive timely performance or observance by the Servicer, the Indenture Trustee,
the Custodian or the Paying Agent under this Indenture; and (ii) that any such
amendment shall not (A) reduce in any manner the amount of, or accelerate or
delay the timing of, distributions that are required to be made for the benefit
of the Noteholders or (B) reduce the aforesaid percentages of the Notes that is
required to consent to any such amendment, without the consent of the
Noteholders of all the Outstanding Notes. If any such amendment, modification,
supplement or waiver shall be so consented to by the Indenture Trustee and the
Noteholders, the Issuer agrees, promptly following a request by the Indenture
Trustee, to execute and deliver, at its own expense, such agreements,
instruments, consents and other documents as the Indenture may deem necessary or
appropriate in the circumstances.
The Issuer, upon the Issuer's failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys-in-fact to execute any financing statement or continuation statement
or Assignment of Mortgage required pursuant to this Section 8.5; provided,
however, that such designation shall not be deemed to create a duty in the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee or the
Servicer to execute any instrument required pursuant to this Section 8.5 shall
arise only if a Responsible Officer of the Indenture Trustee or the Servicer, as
applicable, has Knowledge of any failure of the Issuer to comply with the
provisions of this Section 8.5.
Section 8.6Additional Covenants.
a.The Issuer will not:
i.sell, transfer, exchange or otherwise dispose of any portion of the Trust
Estate except as expressly permitted by this Indenture;
ii.claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes (other than amounts properly withheld from such
payments under the Code or any applicable state law); or
iii.engage in any business or activity other than as permitted by the Limited
Liability Company Agreement, this Indenture and the other Transaction Documents
and any activities incidental thereto;
iv.issue debt of obligations under any indenture other than this Indenture;
v.incur or assume, directly or indirectly, any indebtedness, except for such
indebtedness as may be incurred by the Issuer pursuant to this Indenture, or
guaranty any indebtedness or other obligations of any Person (other than the
Timeshare Loans), or own, purchase, repurchase or acquire (or agree contingently
to do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person (other than the
Timeshare Loans);
vi.dissolve or liquidate in whole or in part or merge or consolidate with any
other Person;
vii.permit the validity or effectiveness of this Indenture or any Grant hereby
to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Trust Estate or any part thereof or any interest
therein or the proceeds thereof (other than tax liens, mechanics' liens and
other liens that arise by operation of law, in each case on any of the Resort
interests and arising solely as a result of an act or omission of the related
Obligor) other than the Lien of this Indenture or (C) except as otherwise
contemplated in this Indenture, permit the Lien of this Indenture (other than
with respect to any Permitted Liens or such tax, mechanics' or other lien) not
to constitute a valid first priority security interest in the Trust Estate;
viii.take any action or fail to take any action which may cause the Issuer to be
treated as (a) an association taxable as a corporation pursuant to Section 7701
of the Code, (b) a publicly traded partnership taxable as a corporation pursuant
to Section 7704 of the Code or (c) a taxable mortgage pool taxable as a
corporation pursuant to Section 7701(i) of the Code; or
ix.change the location of its principal place of business without prior notice
to the Indenture Trustee and the Noteholders.
b.Reserved.
c.Notice of Events of Defaults. Immediately upon the Issuer having Knowledge of
the existence of any condition or event which constitutes a Default or an Event
of Default or a Servicer Event of Default, the Issuer shall deliver to the
Indenture Trustee a written notice describing its nature and period of existence
and what action the Issuer is taking or proposes to take with respect thereto.
d.Report on Proceedings. Promptly upon the Issuer's becoming aware of (i) any
proposed or pending investigation of it by any governmental authority or agency;
or (ii) any pending or proposed court or administrative proceeding which
involves or is reasonably likely to involve the possibility of materially and
adversely affecting the properties, business, prospects, profits or condition
(financial or otherwise) of the Issuer, the Issuer shall deliver to the
Indenture Trustee a written notice specifying the nature of such investigation
or proceeding and what action the Issuer is taking or proposes to take with
respect thereto and evaluating its merits.
 
Section 8.7Taxes.
The Issuer shall pay all taxes when due and payable or levied against its
assets, properties or income, including any property that is part of the Trust
Estate, except to the extent the Issuer is contesting the same in good faith and
has set aside adequate reserves in accordance with GAAP for the payment thereof.
Section 8.8Restricted Payments.
Except as otherwise permitted under the Transaction Documents, the Issuer shall
not, directly or indirectly, (i) pay any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to any owner of an interest in the Issuer or otherwise with
respect to any ownership or equity interest or security in or of the Issuer, the
Originator or the Servicer, (ii) redeem, purchase, retire or otherwise acquire
for value any ownership or equity interest or security in or of the Issuer, the
Originator or the Servicer or (iii) set aside or otherwise segregate any amounts
for any such purpose; provided, however, that the Issuer may make, or cause to
be made, payments and distributions to or on behalf of the Servicer, the
Originator, the Indenture Trustee and the Noteholders as contemplated by, and to
the extent funds are available for such purpose under, this Indenture or the
other Transaction Documents; and, provided, further, that the Issuer may make
cash distributions to its member from funds available pursuant to
Section 3.4(a)(xvi), 6.6(a)(x) or 6.6(b)(ix) if such member is the holder of the
Residual Certificate. The Issuer will not, directly or indirectly, make or cause
to be made payments to or distributions from the Collection Account except in
accordance with this Indenture and the other Transaction Documents.
Section 8.9Reserved.
Section 8.10Further Instruments and Acts.
Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.
Section 8.11Compliance with Limited Liability Company Agreement
The Issuer shall comply with the Limited Liability Company Agreement and shall
not amend the Limited Liability Company Agreement without the consent of the
Holders representing at least 66-2/3% of the Outstanding Note Balance of the
most senior Class of Notes then Outstanding, if such amendment would have a
material adverse effect on the rights of the Noteholders.
Section 8.12Separateness Covenants
a.The Issuer shall:
i.Maintain its own deposit and other account or accounts, separate from those of
any Affiliate. The funds of the Issuer will not be diverted to any other Person
or for other than the use of the Issuer, and, except as may be expressly
permitted by this Indenture or the other Transaction Documents, the funds of the
Issuer shall not be commingled with those of any Affiliate of the Issuer.
ii.Ensure that, to the extent that it shares the same officers or other
employees as any of its members or Affiliates the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees.
iii.Ensure that, to the extent that it jointly contracts with any of its members
or Affiliates to do business with vendors or service providers or to share
overhead expenses, the costs incurred in so doing shall be allocated fairly
among such entities, and each such entity shall bear its fair share of such
costs. To the extent that the Issuer contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among such entities for whose benefit the goods and services are
provided, and each such entity shall bear its fair share of such costs. Except
as otherwise contemplated by the Transaction Documents, all material
transactions between the Issuer and any of its Affiliates shall be only on an
arm's-length basis.
iv.Maintain an office and a telephone number separate from those of each of its
members and Affiliates other than Affiliates that are bankruptcy remote
entities. To the extent that the Issuer and any of its members or Affiliates
have offices in contiguous space, there shall be fair and appropriate allocation
of overhead costs (including rent) among them, and each such entity shall bear
its fair share of such expenses.
v.Ensure that decisions with respect to its business and daily operations shall
be independently made by the Issuer and shall not be dictated by any Affiliate
of the Issuer.
vi.Act solely in its own name and through its own authorized officers and
agents. The Issuer shall at all times use its own stationery.
vii.Other than organizational expenses and as contemplated by the Transaction
Documents, pay all expenses, indebtedness and other obligations incurred by it
using its own funds.
viii.Not enter into any guaranty, or otherwise become liable, with respect to
any obligation of any Affiliate nor make any loans to any Person.
ix.Ensure that any financial reports required by it shall comply with GAAP and
shall be issued separately from, but may be consolidated with, any reports
prepared for any of its Affiliates so long as such consolidated reports contain
footnotes describing the effect of the transactions on the Issuer and such
Affiliate and also state that the assets of the Issuer are not available to pay
creditors of the Affiliate.
x.Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in the Limited Liability Company Agreement and in the
Transaction Documents.
 
ARTICLE IX
SUPPLEMENTAL INDENTURES
Section 9.1Supplemental Indentures.
a.The Issuer and the Indenture Trustee, when authorized by an Issuer Order, at
any time and from time to time, may enter into one or more indentures
supplemental hereto, in form satisfactory to the Indenture Trustee, without the
consent of any Noteholder for any of the following purposes:
i.to correct or amplify the description of any property at any time subject to
the Lien of this Indenture, or to better assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the Lien
of this Indenture; provided, such action pursuant to this clause (i) shall not
adversely affect the interests of the Noteholders in any respect; or
ii.to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Indenture
Trustee, pursuant to the requirements of Section 7.9 hereof; or
iii.to cure any ambiguity, to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein or to conform
the provisions herein to the descriptions set forth in the Private Placement
Memorandum, or to make any other provisions with respect to matters or questions
arising under this Indenture; provided that such action pursuant to this clause
(iii) shall not adversely affect the interests of any of the Holders of Notes.
b.Reserved.
c.The Indenture Trustee shall promptly deliver, at least five (5) Business Days
prior to the effectiveness thereof, to each Noteholder and the holder of the
Residual Certificate, a copy of any supplemental indenture entered into pursuant
to Section 9.1(a).
 
Section 9.2Supplemental Indentures with Consent of Noteholders.
a.With the consent of Holders representing at least 66-2/3% of the Aggregate
Outstanding Note Balance then Outstanding, and by Act of said Noteholders
delivered to the Issuer and the Indenture Trustee, the Issuer and the Indenture
Trustee may, pursuant to an Issuer Order, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture or of
modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Holder of each Outstanding Note affected thereby,
i.change the Stated Maturity of any Note or the due date of any installment of
principal or any installment of interest on any Note, or the amount of principal
payments or interest payments due or to become due on any Payment Date with
respect to any Note, or change the priority of payment thereof as set forth
herein, or reduce the principal amount thereof or the Note Rate thereon, or
change the place of payment where, or the coin or currency in which, any Note or
the interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity; or
ii.reduce the required percentage of the Outstanding Note Balance that must be
represented by the Noteholders voting on whether to approve any supplemental
indenture or to waive compliance with provisions of this Indenture or Events of
Default and their consequences; or
iii.modify any of the provisions of this Section 9.2 or Section 6.13 hereof
except to increase any percentage of Noteholders required for any modification
or waiver or to provide that certain other provisions of this Indenture cannot
be modified or waived without the consent of the Holder of each Outstanding Note
affected thereby;
iv.modify or alter the provisions of the proviso to the definition of the term
“Outstanding”; or
v.permit the creation of any lien ranking prior to or on a parity with the Lien
of this Indenture with respect to any part of the Trust Estate or terminate the
Lien of this Indenture on any property at any time subject hereto or deprive any
Noteholder of the security afforded by the Lien of this Indenture.
b.The Indenture Trustee shall promptly deliver, at least five (5) Business Days
prior to the effectiveness thereof to each Noteholder and the holder of the
Residual Certificate, a copy of any supplemental indenture entered into pursuant
to Section 9.2(a) above.
 
Section 9.3Execution of Supplemental Indentures.
In executing, or accepting the additional trusts created by, any supplemental
indenture (a) pursuant to Section 9.1 hereof or (b) pursuant to Section 9.2 of
this Indenture without the consent of each Holder of the Notes to the execution
of the same, or the modifications thereby of the trusts created by this
Indenture, the Indenture Trustee shall be entitled to receive, and (subject to
Section 7.1 hereof) shall be, fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture. The Indenture Trustee may, but shall not be
obligated to, enter into any supplemental indenture which affects the Indenture
Trustee's own rights, duties, obligations, or immunities under this Indenture or
otherwise.
Section 9.4Effect of Supplemental Indentures.
Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder and the
holder of the Residual Certificate shall be bound thereby.
Section 9.5Reference in Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and shall if required by the
Indenture Trustee, bear a notation in form approved by the Indenture Trustee as
to any matter provided for in such supplemental indenture. New Notes so modified
as to conform, in the opinion of the Indenture Trustee and the Issuer, to any
such supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.
ARTICLE X
REDEMPTION OF NOTES
Section 10.1Optional Redemption; Election to Redeem.
The Servicer shall have the option to redeem all, but not less than all, of the
Notes and thereby cause the early repayment of the Notes on any date after the
Optional Redemption Date by payment of an amount equal to the Redemption Price
and any amounts, fees and expenses that are required to be paid pursuant to
Section 6.6(b) hereof (unless amounts in the Trust Accounts are sufficient to
make such payments).
Section 10.2Notice to Indenture Trustee.
The Servicer shall give written notice of its intention to redeem the Notes to
the Indenture Trustee at least fifteen (15) days prior to the Redemption Date
(unless a shorter period shall be satisfactory to the Indenture Trustee).
Section 10.3Notice of Redemption by the Servicer.
Notices of redemption shall be given by the Servicer by first class mail,
postage prepaid, mailed not less than fifteen (15) days prior to the Redemption
Date to each Noteholder, at the address listed in the Note Register. All notices
of redemption shall state (a) the Redemption Date, (b) the Redemption Price, (c)
that on the Redemption Date, the Redemption Price will become due and payable in
respect of each Note, and that interest thereon shall cease to accrue if payment
is made on the Redemption Date and (d) the office of the Indenture Trustee where
the Notes are to be surrendered for payment of the Redemption Price. Failure to
give notice of redemption, or any defect therein, to any Noteholder shall not
impair or affect the validity of the redemption of any other Note.
Section 10.4Deposit of Redemption Price.
On or before the Business Day immediately preceding the Redemption Date, the
Servicer shall deposit with the Indenture Trustee an amount equal to the
Redemption Price and any amounts, fees and expenses that are required to be paid
hereunder (less any portion of such payment to be made from funds held in any of
the Trust Accounts).
Section 10.5Notes Payable on Redemption Date.
Notice of redemption having been given as provided in Section 10.3 hereof and
deposit of the Redemption Price with the Indenture Trustee having been made as
provided in Section 10.4 hereof, the Notes shall on the Redemption Date, become
due and payable at the Redemption Price, and, on such Redemption Date, such
Notes shall cease to accrue interest. The Indenture Trustee shall apply all
available funds in accordance with Section 6.6(b) hereof and the Noteholders
shall be paid the Redemption Price by the Indenture Trustee on behalf of the
Servicer upon presentment and surrender of their Notes at the office of the
Indenture Trustee. If the Servicer shall have failed to deposit the Redemption
Price with the Indenture Trustee, the principal and interest with respect to
each Class of Notes shall, until paid, continue to accrue interest at their
respective Note Rates. The Servicer's failure to deposit the Redemption Price
shall not constitute an Event of Default hereunder.
ARTICLE XI
SATISFACTION AND DISCHARGE
Section 11.1Satisfaction and Discharge of Indenture.
a.This Indenture shall cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Notes herein expressly
provided for), and the Indenture Trustee, on demand of, and at the expense of,
the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when:
i.either:
1.    
all Notes theretofore authenticated and delivered (other than (X) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.5 hereof and (Y) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or

2.    
the final installments of principal on all such Notes not theretofore delivered
to the Indenture Trustee for cancellation (x) have become due and payable, or
(y) will become due and payable at their Stated Maturity, as applicable within
one year, and the Issuer has irrevocably deposited or caused to be deposited
with the Indenture Trustee in trust an amount sufficient to pay and discharge
the entire indebtedness on such Notes not theretofore delivered to the Indenture
Trustee for cancellation, for principal and interest to the date of such deposit
(in the case of Notes which have become due and payable) or to the Stated
Maturity thereof;

ii.the Issuer and the Servicer have paid or caused to be paid all other sums
payable hereunder by the Issuer and the Servicer for the benefit of the
Noteholders and the Indenture Trustee; and
iii.the Issuer has delivered to the Indenture Trustee an Officer's Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.
At such time, the Indenture Trustee shall deliver to the Issuer all cash,
securities and other property held by it as part of the Trust Estate other than
funds deposited with the Indenture Trustee pursuant to Section 11.1(a)(i) above,
for the payment and discharge of the Notes.
b.Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 7.6 hereof and,
if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.1(a)(i) above, the obligations of the Indenture Trustee under
Sections 11.2 and 8.3(c) hereof shall survive.
 
Section 11.2Application of Trust Money; Repayment of Money Held by Paying Agent.
Subject to the provisions of Section 8.3(c) hereof, all money deposited with the
Indenture Trustee pursuant to Sections 11.1 and 8.3 hereof shall be held in
trust and applied by the Indenture Trustee in accordance with the provisions of
the Notes and this Indenture, to the payment, either directly or through a
Paying Agent, as the Indenture Trustee may determine, to the Persons entitled
thereto, of the principal and interest for whose payment such money has been
deposited with the Indenture Trustee.
In connection with the satisfaction and discharge of this Indenture, all moneys
than held by any Paying Agent other than the Indenture Trustee under the
provisions of this Indenture with respect to the Notes shall, upon demand of the
Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 3.2 hereof and thereupon such Paying Agent shall be released from all
further liability with respect to such moneys.
Section 11.3Termination Date.
Upon the full application of (a) moneys deposited pursuant to this Article 11 or
(b) proceeds of the Timeshare Loans pursuant to Sections 3.4 or 6.6 hereof, and
all Liens granted hereunder shall be released.
 
ARTICLE XII
REPRESENTATIONS AND WARRANTIES AND COVENANTS
Section 12.1Representations, Warranties and Covenants of the Issuer.
The Issuer represents and warrants to, and covenants with, the Indenture
Trustee, the Servicer, the Backup Servicer and the Noteholders as of the Closing
Date, as follows:
a.Organization and Good Standing. The Issuer has been duly formed and is validly
existing and in good standing as a limited liability company under the laws of
the State of Delaware, with power and authority to own its properties and to
conduct its business as presently conducted and has the power and authority to
own and convey all of its properties and to execute and deliver this Indenture
and the other Transaction Documents and to perform the transactions contemplated
hereby and thereby;
b.Binding Obligation. This Indenture and the other Transaction Documents to
which it is a party have each been duly executed and delivered on behalf of the
Issuer and this Indenture and each other Transaction Document to which it is a
party constitutes a legal, valid and binding obligation of the Issuer
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors' rights and by
general principles of equity;
c.No Consents Required. No consent of, or other action by, and no notice to or
filing with, any Governmental Authority or any other party, is required for the
due execution, delivery and performance by the Issuer of this Indenture or any
of the other Transaction Documents or for the perfection of or the exercise by
the Indenture Trustee or the Noteholders of any of their rights or remedies
thereunder which have not been duly obtained;
d.No Violation. The consummation of the transaction contemplated by this
Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
organizational documents of the Issuer, or any indenture, agreement or other
instrument to which the Issuer is a party or by which it is bound; nor result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than this
Indenture);
e.No Proceedings. There is no pending or, to the Issuer's Knowledge, threatened
action, suit or proceeding, nor any injunction, writ, restraining order or other
order of any nature against or affecting the Issuer, its officers or directors,
or the property of the Issuer, in any court or tribunal, or before any
arbitrator of any kind or before or by any Governmental Authority (i) asserting
the invalidity of this Indenture or any of the other Transaction Documents, (ii)
seeking to prevent the sale and assignment of any Timeshare Loan or the
consummation of any of the transactions contemplated thereby, or (iii) seeking
any determination or ruling that would be reasonably expected to materially and
adversely affect (A) the performance by the Issuer of this Indenture or any of
the other Transaction Documents or the interests of the Noteholders, (B) the
validity or enforceability of this Indenture or any of the other Transaction
Documents, or (C) the Intended Tax Characterization;
f.Issuer Not Insolvent. The Issuer is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Indenture and each
of the other Transaction Documents;
g.Name. The legal name of the Issuer is as set forth in the signature page of
this Indenture and the Issuer does not have any trade names, fictitious names,
assumed names or “doing business as” names; and
h.Performance. The Issuer will perform all of its obligations under this
Indenture and the other Transaction Documents in accordance with its terms and
will enforce its rights thereunder.
 
Section 12.2Representations and Warranties of the Servicer.
The initial Servicer hereby represents and warrants to the Indenture Trustee,
the Issuer, the Backup Servicer and the Noteholders, as of the Closing Date, the
following:
a.Organization and Authority. The Servicer:
i.is a corporation duly organized, validly existing and in good standing under
the laws of the State of Texas;
ii.has all requisite power and authority to own and operate its properties and
to conduct its business as currently conducted and as proposed to be conducted
as contemplated by the Transaction Documents to which it is a party, to enter
into the Transaction Documents to which it is a party and to perform its
obligations under the Transaction Documents to which it is a party; and
iii.has made all filings and holds all material franchises, licenses, permits
and registrations which are required under the laws of each jurisdiction in
which the properties owned (or held under lease) by it or the nature of its
activities makes such filings, franchises, licenses, permits or registrations
necessary, except where the failure to make such filing will not have a material
adverse effect on the Servicer activities or its ability to perform its
obligations under the Transaction Documents.
b.Place of Business. The address of the principal place of business and chief
executive office of the Servicer is 1221 River Bend Drive, Suite 120, Dallas,
Texas 75247 and there have been no other such locations during the immediately
preceding four months.
c.Compliance with Other Instruments, etc. The Servicer is not in violation of
any term of its certificate of incorporation or by-laws. The execution, delivery
and performance by the Servicer of the Transaction Documents to which it is a
party do not and will not (i) conflict with or violate the organizational
documents of the Servicer, (ii) conflict with or result in a breach of any of
the terms, conditions or provisions of, or constitute a default under, or result
in the creation of any Lien on any of the properties or assets of the Servicer
pursuant to the terms of any instrument or agreement to which the Servicer is a
party or by which it is bound where such conflict would have a material adverse
effect on the Servicer's activities or its ability to perform its obligations
under the Transaction Documents or (iii) require any consent of or other action
by any trustee or any creditor of, any lessor to or any investor in the
Servicer.
d.Compliance with Law. The Servicer is in material compliance with all statutes,
laws and ordinances and all governmental rules and regulations to which it is
subject, the violation of which, either individually or in the aggregate, could
materially adversely affect its business, earnings, properties or condition
(financial or other). The internal policies and procedures employed by the
Servicer are in material compliance with all applicable statutes, laws and
ordinances and all governmental rules and regulations. The execution, delivery
and performance of the Transaction Documents to which it is a party do not and
will not cause the Servicer to be in violation of any law or ordinance, or any
order, rule or regulation, of any federal, state, municipal or other
governmental or public authority or agency where such violation would, either
individually or in the aggregate, materially adversely affect its business,
earnings, properties or condition (financial or other).
e.Pending Litigation or Other Proceedings. Except as specified in “RISK FACTORS”
in the Private Placement Memorandum, there is no pending or, to the best of the
Servicer's Knowledge, threatened action, suit, proceeding or investigation
before any court, administrative agency, arbitrator or governmental body against
or affecting the Servicer which, if decided adversely, would materially and
adversely affect (i) the condition (financial or otherwise), business or
operations of the Servicer or (ii) the ability of the Servicer to perform its
obligations under, or the validity or enforceability of this Indenture or any
other documents or transactions contemplated under this Indenture, including,
without limitation, its ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans.
f.Taxes. The Servicer has timely filed all tax returns (federal, state and
local) which are required to be filed and has paid all taxes that have become
due and payable, other than those which are being contested in good faith or
where the failure to file or pay would not have a material adverse effect on the
Servicer's activities or its ability to perform its obligations under the
Transaction Documents.
g.Binding Obligation. This Indenture and the other Transaction Documents to
which it is a party have each been duly executed and delivered on behalf of the
Servicer and this Indenture and each other Transaction Document to which it is a
party constitutes a legal, valid and binding obligation of the Servicer
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors' rights and by
general principles of equity.
h.Securities Laws. The Servicer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
i.Proceedings. The Servicer has taken all action necessary to authorize the
execution and delivery by it of the Transaction Documents to which it is a party
and the performance of all obligations to be performed by it under the
Transaction Documents.
j.Defaults. The Servicer is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Servicer's Knowledge, no event has occurred which with notice or lapse of time
or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.
k.Insolvency. The Servicer is solvent. Prior to the date hereof, the Servicer
did not, and is not about to, engage in any business or transaction for which
any property remaining with the Servicer would constitute an unreasonably small
amount of capital. In addition, the Servicer has not incurred debts that would
be beyond the Servicer's ability to pay as such debts matured.
l.No Consents. No prior consent, approval or authorization of, registration,
qualification, designation, declaration or filing with, or notice to any
federal, state or local governmental or public authority or agency, is, was or
will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.
m.Reserved.
n.Information. No document, certificate or report furnished by the Servicer, in
writing, pursuant to this Indenture or in connection with the transactions
contemplated hereby, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Closing Date which when taken as a whole,
materially adversely affect the financial condition or assets or business of the
Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.
o.Reserved.
p.ACH Form. The Servicer has delivered a form of the ACH Form attached to the
Transfer Agreement to the Backup Servicer for its review.
 
Section 12.3Representations and Warranties of the Indenture Trustee.
The Indenture Trustee hereby represents and warrants to the Servicer, the
Issuer, the Backup Servicer and the Noteholders as of the Closing Date, the
following:
a.The Indenture Trustee is a national banking association duly organized,
validly existing and in good standing under the laws of the United States.
b.The execution and delivery of this Indenture and the other Transaction
Documents to which the Indenture Trustee is a party, and the performance and
compliance with the terms of this Indenture and the other Transaction Documents
to which the Indenture Trustee is a party by the Indenture Trustee, will not
violate the Indenture Trustee's organizational documents or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in a breach of, any material agreement or other
material instrument to which it is a party or by which it is bound.
c.Except to the extent that the laws of certain jurisdictions in which any part
of the Trust Estate may be located require that a co-trustee or separate trustee
be appointed to act with respect to such property as contemplated herein, the
Indenture Trustee has the full power and authority to carry on its business as
now being conducted and to enter into and consummate all transactions
contemplated by this Indenture and the other Transaction Documents, has duly
authorized the execution, delivery and performance of this Indenture and the
other Transaction Documents to which it is a party, and has duly executed and
delivered this Indenture and the other Transaction Documents to which it is a
party.
d.This Indenture, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid and binding obligation of the
Indenture Trustee, enforceable against the Indenture Trustee in accordance with
the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors' rights generally and the rights of creditors of banks and (B) general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.
e.The Indenture Trustee is not in violation of, and its execution and delivery
of this Indenture and the other Transaction Documents to which it is a party and
its performance and compliance with the terms of this Indenture and the other
Transaction Documents to which it is a party will not constitute a violation of,
any law, any order or decree of any court or arbiter, or any order, regulation
or demand of any federal, state or local governmental or regulatory authority,
which violation, in the Indenture Trustee's good faith and reasonable judgment,
is likely to affect materially and adversely the ability of the Indenture
Trustee to perform its obligations under any Transaction Document to which it is
a party.
f.No litigation is pending or, to the best of the Indenture Trustee's knowledge,
threatened against the Indenture Trustee that, if determined adversely to the
Indenture Trustee, would prohibit the Indenture Trustee from entering into any
Transaction Document to which it is a party or, in the Indenture Trustee's good
faith and reasonable judgment, is likely to materially and adversely affect the
ability of the Indenture Trustee to perform its obligations under any
Transaction Document to which it is a party.
g.Any consent, approval, authorization or order of any court or governmental
agency or body required for the execution, delivery and performance by the
Indenture Trustee of or compliance by the Indenture Trustee with the Transaction
Documents to which it is a party or the consummation of the transactions
contemplated by the Transaction Documents has been obtained and is effective.
 
Section 12.4Multiple Roles.
The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the multiple roles of Indenture Trustee, the Paying
Agent, the successor Servicer, the Backup Servicer and the Custodian. Wells
Fargo Bank, National Association may, in such capacities, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance by Wells Fargo
Bank, National Association of express duties set forth in this Indenture in any
of such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto, except in the case of negligence
(other than errors in judgment) and willful misconduct by Wells Fargo Bank,
National Association.
Section 12.5Representations and Warranties of the Backup Servicer.
The Backup Servicer hereby represents and warrants to the Indenture Trustee, the
Issuer, the Servicer and the Noteholders, as of the Closing Date, the following:
a.The Backup Servicer is a national banking association duly organized, validly
existing and in good standing under the laws of the United States.
b.The execution and delivery of this Indenture and the other Transaction
Documents to which the Backup Servicer is a party, and the performance and
compliance with the terms of this Indenture and the other Transaction Documents
to which the Backup Servicer is a party by the Backup Servicer, will not violate
the Backup Servicer's organizational documents or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in a breach of, any material agreement or other material
instrument to which it is a party or by which it is bound.
c.The Backup Servicer has the full power and authority to carry on its business
as now being conducted and to enter into and consummate all transactions
contemplated by this Indenture and the other Transaction Documents to which it
is a party, has duly authorized the execution, delivery and performance of this
Indenture and the other Transaction Documents to which it is a party, and has
duly executed and delivered this Indenture and the other Transaction Documents
to which it is a party.
d.This Indenture and the other Transaction Documents to which it is a party,
assuming due authorization, execution and delivery by the other parties hereto,
constitute the valid and binding obligations of the Backup Servicer, enforceable
against the Backup Servicer in accordance with the terms hereof and thereof,
subject to (A) applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors' rights generally and the
rights of creditors of banks and (B) general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law.
e.The Backup Servicer is not in violation of, and its execution and delivery of
this Indenture and the other Transaction Documents to which it is a party and
its performance and compliance with the terms of this Indenture and the other
Transaction Documents to which it is a party will not constitute a violation of,
any law, any order or decree of any court or arbiter, or any order, regulation
or demand of any federal, state or local governmental or regulatory authority,
which violation, in the Backup Servicer's good faith and reasonable judgment, is
likely to affect materially and adversely the ability of the Backup Servicer to
perform its obligations under any Transaction Document to which it is a party.
f.No litigation is pending or, to the best of the Backup Servicer's knowledge,
threatened against the Backup Servicer that, if determined adversely to the
Backup Servicer, would prohibit the Backup Servicer from entering into any
Transaction Document to which it is a party or, in the Backup Servicer's good
faith and reasonable judgment, is likely to materially and adversely affect the
ability of the Backup Servicer to perform its obligations under any Transaction
Document to which it is a party.
g.Any consent, approval, authorization or order of any court or governmental
agency or body required for the execution, delivery and performance by the
Backup Servicer of or compliance by the Backup Servicer with the Transaction
Documents to which it is a party or the consummation of the transactions
contemplated by the Transaction Documents has been obtained and is effective.
 
ARTICLE XIII
MISCELLANEOUS
Section 13.1Officer's Certificate and Opinion of Counsel as to Conditions
Precedent.
Upon any request or application by the Issuer (or any other obligor in respect
of the Notes) to the Indenture Trustee to take any action under this Indenture,
the Issuer (or such other obligor) shall furnish to the Indenture Trustee:
a.an Officer's Certificate (which shall include the statements set forth in
Section 13.2 hereof) stating that all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
complied with; and
b.at the request of the Indenture Trustee, an Opinion of Counsel (which shall
include the statements set forth in Section 13.2 hereof) stating that, in the
opinion of such counsel, all such conditions precedent and covenants have been
complied with.
 
Section 13.2Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
a.a statement that the Person making such certificate or opinion has read such
covenant or condition;
b.a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
c.a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him/her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
d.a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
 
Section 13.3Notices.
a.All communications, instructions, directions and notices to the parties
thereto shall be (i) in writing (which may be by facsimile transmission (or, if
permitted hereunder, via electronic mail), followed by delivery of original
documentation within one Business Day), (ii) effective when received and (iii)
delivered or mailed first class mail, postage prepaid to it at the following
address:
If to the Issuer:
 
Silverleaf Finance IX, LLC
1221 River Bend Drive, Suite 272
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Facsimile No.: (214) 631-4981
with a copy to:
Meadows, Collier, Reed, Cousins, Crouch & Ungerman, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas 75202
Attention: David N. Reed, Esq.
Facsimile No.: (214) 747-3732
If to the Servicer:
Silverleaf Resorts, Inc.
1221 River Bend Drive, Suite 120
Dallas, Texas 75247
Attention: Robert E. Mead, Chief Executive Officer
Facsimile No.: (214) 905-0514
with a copy to:
Meadows, Collier, Reed, Cousins, Crouch & Ungerman, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas 75202
Attention: David N. Reed, Esq.
Facsimile No.: (214) 747-3732
If to the Indenture Trustee, Paying Agent and Backup Servicer:
Wells Fargo Bank, National Association
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number: (612) 667-3464
Telephone Number: (612) 667-8058
If to the Custodian:
Wells Fargo Bank, National Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, Minnesota 55414
Attention: Corporate Trust Services/Securities Vault
Facsimile Number: (612) 667-1080
 
If to the holder of the Residual Certificate, unless otherwise directed by the
Issuer:
c/o Silverleaf Finance IX, LLC
1221 River Bend Drive, Suite 272
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Facsimile No.: (214) 631-4981

 
or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.
b.All communications and notices described hereunder to a Noteholder or the
holder of the Residual Certificate shall be in writing and delivered or mailed
first class mail, postage prepaid or overnight courier at the address shown in
the Note Register or the address of the holder of the Residual Certificate
provided to the sending party in writing. The Indenture Trustee agrees to
deliver or mail to each Noteholder upon receipt, all notices and reports that
the Indenture Trustee may receive hereunder and under any Transaction Documents.
Unless otherwise provided herein, the Indenture Trustee may consent to any
requests received under such documents or, at its option, follow the directions
of Holders representing at least 66-2/3% of the Outstanding Note Balance of the
most senior Class of Notes then Outstanding, within 30 days after prior written
notice to the Noteholders. All notices to Noteholders (or any Class thereof)
shall be sent simultaneously. Expenses for such communications and notices shall
be borne by the Servicer.
 
Section 13.4No Proceedings.
The Noteholders, the Servicer, the Indenture Trustee, the Custodian, and the
Backup Servicer each hereby agrees that it will not, directly or indirectly
institute, or cause to be instituted, against the Issuer or the Trust Estate any
proceeding of the type referred to in Sections 6.1(e) and (f) hereof, so long as
there shall not have elapsed one year plus one day after payment in full of the
Notes.
[Signature Page to Follow]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
SILVERLEAF FINANCE IX, LLC
 
 
By:
/S/ HARRY J. WHITE, JR.
 
Name:
Harry J. White, Jr.
 
Title:
VP, Treasurer and Chief Financial Officer
 
 
 
 
SILVERLEAF RESORTS, INC.,
 
as Servicer
 
By:
/S/ HARRY J. WHITE, JR.
 
Name:
Harry J. White, Jr.
 
Title:
Chief Financial Officer
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to the 2010-C Indenture
Page 1 of 2
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Backup Servicer
 
By:
/S/ BENJAMIN F. JORDAN
 
Name:
Benjamin F. Jordan
 
Title:
Vice President
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Indenture Trustee
 
By:
/S/ BENJAMIN F. JORDAN
 
Name:
Benjamin F. Jordan
 
Title:
Vice President
 
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Custodian
 
By:
/S/ BENJAMIN F. JORDAN
 
Name:
Benjamin F. Jordan
 
Title:
Vice President
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Account Intermediary
 
By:
/S/ BENJAMIN F. JORDAN
 
Name:
Benjamin F. Jordan
 
Title:
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to the 2010-C Indenture
Page 2 of 2
 

5